Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 1 of 65   1006


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,  :
                           :     Criminal Action
            Plaintiff,     :     No. 19-CR-018
                           :
                           :     JURY TRIAL - DAY 5
                           :     Afternoon Session
          vs.              :
                           :     Washington, D.C.
                           :     November 12, 2019
ROGER JASON STONE, JR.,    :     Time: 12:40 p.m.
                           :
            Defendant.     :
______________________________________________________________

                   TRANSCRIPT OF JURY TRIAL
                          HELD BEFORE
              THE HONORABLE AMY BERMAN JACKSON
                  UNITED STATES DISTRICT JUDGE
______________________________________________________________

                      A-P-P-E-A-R-A-N-C-E-S

For the Plaintiff:    JONATHAN IAN KRAVIS, Esquire
                      MICHAEL JOHN MARANDO, Esquire
                      ADAM C. JED, Esquire
                      AARON SIMCHA JON ZELINSKY, Esquire
                      U.S. Attorney's Office for
                      the District of Columbia
                      555 Fourth Street, NW
                      Washington, DC 20530
                      (202) 252-7698
                      Email: Jonathan.kravis3@usdoj.gov
                      Email: Asjz@usdoj.gov
                      Email: Michael.marando@usdoj.gov
                      Email: Adam.Jed@usdoj.gov

For the Defendant:    Bruce S. Rogow, Esquire
                      Law Office of Bruce S. Rogow, P.A.
                      100 NE 3rd Avenue
                      Suite 1000
                      Fort Lauderdale, FL 33301
                      (954) 767-8909
                      Email: brogow@rowlaw.com
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 2 of 65   1007


 1   Appearances continued:

 2   For the Defendant:    ROBERT C. BUSCHEL, Esquire
                           TARA A. CAMPION, Esquire
 3                         Buschel & Gibbons, P.A.
                           100 S.E. Third Avenue
 4                         Suite 1300
                           Ft. Lauderdale, FL 33394
 5                         (954) 530-5301
                           Email: Buschel@bglaw-pa.com
 6                         Email: Campion@bglaw-pa.com

 7                         GRANT J. SMITH, Esquire
                           StrategySmith, P.A.
 8                         401 East Las Olas Boulevard
                           Suite 130-120
 9                         Fort Lauderdale, FL 33301
                           (954) 328-9064
10                         Email: Gsmith@strategysmith.com

11                       CHANDLER PAIGE ROUTMAN, Esquire
                         Law Office of Chandler P. Routman
12                       501 East Las Olas Blvd.
                         Suite #331
13                       Fort Lauderdale, FL 33316
                         (954) 235-8259
14                       Email: Routmanc@gmail.com
     _____________________________________________________________
15   Court Reporter:     Crystal M. Pilgrim, RPR, FCRR
                         Official Court Reporter
16                       United States District Court
                         District of Columbia
17                       333 Constitution Avenue, NW
                         Room 4700-F
18                       Washington, DC 20001
                         Email: crystalmpilgrim@gmail.com
19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 3 of 65   1008


 1                             TABLE OF CONTENTS

 2                              Page

 3   Argument:

 4        By Mr. Buschel         1012

 5        By Mr. Kravis          1025

 6

 7   On behalf of the Defense

 8        Exhibit 179
          (Audio played)         1051
 9

10        Exhibit 180            1052
          (Audio played)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 4 of 65   1009


 1                              P-R-O-C-E-E-D-I-N-G-S

 2                THE COURT:     All right, I've had the opportunity to

 3   review the pleading, Docket 252, memorandum in support of the

 4   defendant's motion for judgment of acquittal.

 5        I'm going to ask the defense, give you the opportunity to

 6   make any argument you want to make.        I may ask you some

 7   questions.     I'll give the government an opportunity to respond,

 8   then I'm going to break, and I will come back and rule or say

 9   whatever I'm going to say with respect to the Rule 29 matters,

10   and then we'll continue with the defendant's case.

11        So I'm not going to -- so I'm going to break so that I can

12   absorb everything you tell me.        I'm not just going to rule as

13   soon as you're done.

14        My plan would be to then complete the defense case this

15   afternoon, gather tomorrow morning for the jury instruction

16   conference, and have the jury come back and begin our closings

17   at one o'clock in the afternoon so that they can all be back to

18   back and not be interrupted by lunch.

19        It seems to me, I'm not going to have a time clock, but

20   given the amount of evidence, that if I give each party up to

21   an hour, that would be ample time to close in this case.

22        Does anybody think they need more than an hour to talk to

23   the jury about the evidence in this case?

24                MR. KRAVIS:     Can we ask for an hour and fifteen

25   minutes?     I ask because we've worked on the closing and --
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 5 of 65   1010


 1               THE COURT:     All right.     Mr. Buschel, how much time do

 2   you want?

 3               MR. ROGOW:     Whatever the government takes, we would

 4   like, but I'm not sure we would use it.

 5               THE COURT:     Okay.   I believe in argument so far and

 6   in examinations so far, there's been a fair amount of

 7   repetition, so I would just encourage you to think about that

 8   when you review your draft argument and trust people to

 9   remember what you told them five minutes before.

10        Like I said, I'm not going have a time clock, so as long

11   as it stays within the boundaries of what we're talking about,

12   we'll be fine.    Your total has to be divided between your

13   initial closing and your rebuttal.          If it gets a longer than an

14   hour and fifteen minutes, I might call someone to the bench and

15   ask them how much more time they plan to use.

16        The reason I'm picking 1:00 p.m. would be to have the two

17   closings and to instruct the jury before they get the case.           If

18   things don't go well and we instruct them the next morning,

19   then that's what we'll do, but I didn't want to have to break

20   for lunch between the closings.

21        With respect to putting on the exhibits defense wants to

22   introduce, are you planning to put them in through a witness?

23               MR. BUSCHEL:     No, Judge.

24               THE COURT:     So you're just going to publish them.

25        Do you have any problem that?          You've seen the list of the
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 6 of 65   1011


 1   ones that they have.       I haven't even looked at them yet.

 2        Are they email, other emails or other texts?

 3               MR. KRAVIS:     As long as we're just talking about

 4   things on the exhibit list that we have already discussed, we

 5   don't have an objection.       I do have a question about whether

 6   the defense intends to, like, publish the exhibits for the jury

 7   in their case or if they just want to move them in and use them

 8   in their closing argument.          Either way is fine, but we want to

 9   know what to expect.

10               MR. BUSCHEL:     The latter.

11               THE COURT:     So you're just going to stand up and

12   say -- we move.    All right, so certainly don't need a witness

13   for that.    And you're going say, "Now we would like to play a

14   portion of the transcript of the hearing," and then you'll just

15   play the first portion, then you'll say, "We would like to play

16   another portion," then you'll do that.

17               MR. BUSCHEL:     Yes.

18               THE COURT:     All right.     So that all should be fine,

19   and we should be able to complete all that this afternoon, but

20   I think we're all going to need to take some time to go over

21   the jury instructions in particular.          I'm going to, because

22   we're getting to it sooner than we all anticipated, but I don't

23   think there's a lot to do.          So right now I'm inclined to say we

24   will meet at 10:00 a.m. for the jury instruction conference,

25   and that should give us time to have the jury instructions
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 7 of 65   1012


 1   conference, have lunch, and close starting at one o'clock.

 2   That's my hope.

 3        So also, as I mentioned, I do want the government to

 4   revise the verdict form.        I think, to the extent possible, the

 5   exact testimony or statement that you're alleging was false in

 6   each false statement count should be set out.         I don't think

 7   the language pursuant to 18 U.S.C. 1001, certainly if the

 8   testimony was fault, it wouldn't be pursuant to 18 U.S.C. 1001,

 9   it would probably be in violation of, but I don't even know if

10   it's necessary to set out the statutory citation in the count.

11        And then as I said, if there's going to be an argument

12   that more is needed for Count 1 than just yes or no, then I

13   need a brief on that before we get together for our jury

14   instruction conference.

15        Mr. Buschel, are you arguing the motion?

16                MR. BUSCHEL:     Yes, Judge.

17                THE COURT:     Okay, go ahead.

18                             ARGUMENT BY MR. BUSCHEL

19                MR. BUSCHEL:     May it please the Court.

20        Mr. Stone moves for a judgment of acquittal.          We did file

21   our motion, and we'd like to highlight a couple of areas for

22   the Court.

23        First, the government's theory in opening statement was

24   that there -- two intermediary theory, that there were two

25   intermediaries between WikiLeaks and Roger Stone, that is a
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 8 of 65   1013


 1   flow of communication between the parties.         The two

 2   intermediaries, as the Court has heard over and over, is

 3   Mr. Corsi, perhaps the Court remembers a reference to Theodore

 4   Malloch and WikiLeaks; and then the second one, of course, the

 5   Court met, Randy Credico.

 6        An intermediary is defined by the plain meaning; the

 7   motion, memorandum.     I searched the country for every time the

 8   word "intermediary" was made, and it is the plain meaning that

 9   it is an arbitrator or mediator; a broker employed to negotiate

10   a matter between two parties and who, for that purpose, may be

11   an agent of both.

12        Clearly neither Mr. Corsi, who did not testify,

13   Mr. Malloch, who did not testify, and Mr. Credico, who did

14   testify, the first --

15              THE COURT:     Which count do you believe requires proof

16   of the existence of an intermediary as defined by your

17   definition?

18              MR. BUSCHEL:     I believe a portion of Count 1, and

19   Counts 2 through 6, and I'm happy to go through it with the

20   Court.

21        I think Count 1, Stone failed to -- Count 1 is -- and I

22   think we have to look at the indictment as a whole.          In

23   paragraph 8, there's a reference that Mr. Stone obstructed

24   Congress, made multiple false statements to HPSCI about his

25   interactions regarding Organization 1.        There would be no
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 9 of 65   1014


 1   interactions regarding Organization 1, WikiLeaks, if there were

 2   not two intermediaries or at least one.

 3              THE COURT:    He didn't say with Organization 1, it

 4   said regarding Organization 1.

 5        And I've looked at the transcript, I've looked at the

 6   indictment, and it seems to me, the case began where Mr. Stone

 7   made public statements where he said, "I'm in communications

 8   with WikiLeaks," he initiates that public statement.

 9        And then he clarifies it, I think that's his word, by

10   saying, "It wasn't me.     We had a go-between, a mutual friend,

11   an intermediary, and that's what I meant by communications."

12        So then he appears before the House, and he is asked in

13   August:   When you said were you having communications through

14   this intermediary, who is the person to whom you were referring

15   when you used the word "intermediary"?

16        And he identified -- he didn't name him at that time, but

17   he said things that made it clear that he was talking about

18   Mr. Credico, then he later said it was Mr. Credico.

19        The government's allegation is that when he identified the

20   person to whom he referred in August as Mr. Credico, that that

21   had to have been false because he was not in communication with

22   Mr. Credico at that time about WikiLeaks, that happened later.

23        Whether he had an actual intermediary earlier, who it was,

24   whether it was Mr. Corsi, Mr. Malloch or just a false public

25   statement, why does the government have to prove that, if he --
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 10 of 65     1015


 1   if it can prove that he was being deliberately evasive when he

 2   said, "The person I called my intermediary in August was

 3   Mr. Credico."

 4        That's what he's charged with.        I don't believe he was

 5   asked once, "Who was your actual intermediary."          They keep

 6   calling him "the intermediary," picking up on his own language.

 7              MR. BUSCHEL:     Right, and I think the burden is on the

 8   questioner, and that's important.        The burden is on the

 9   questioner regardless.      Because the case law that I've cited

10   says -- and this is the most -- the best way, the best one I've

11   seen is, simply put, one cannot lie by telling the truth

12   despite having intent to lie, but where the consummation of

13   that intent was impeded by either incompetence or ignorance.

14        So Mr. Stone gets the benefit of being wrong whether he

15   intended to lie or not, as a matter of law, and so he is not

16   charged with telling Congress he had an intermediary when he

17   didn't, he's charged with lying about that intermediary, and

18   the Court must --

19              THE COURT:     Lying about who he meant when he said

20   "intermediary," and it's not -- you can look at the question

21   and the answer, but you have to look at it in the context of

22   all of the emails before and after --

23              MR. BUSCHEL:     I think the Court needs look at it in

24   the context of the indictment.       And let's say specifically,

25   Count 3 is probably a good example.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 11 of 65   1016


 1        Stone testified falsely that his August 2016 references to

 2   being in contact with the head of Organization 1 were

 3   references to communications with a single go-between mutual

 4   friend and intermediary who Stone identified as Person 2.           And

 5   this is, this is, it's not a single go-between.          It's a no-go

 6   between.

 7              THE COURT:     Well, they don't allege, even that exact,

 8   those exact words that you just read don't say Stone lied about

 9   the identity of his actual go-between.        They said he lied about

10   the identity of essentially the claimed go-between, and that it

11   could not have possibly been the one he identified which they

12   would assert they established through that witness's testimony

13   and the documentary evidence.

14              MR. BUSCHEL:     I have --

15              THE COURT:     So I just don't understand where there's

16   any count that actually turns on proof beyond a reasonable

17   doubt of the existence of an actual intermediary.          I think when

18   you read the transcript, he's being asked over and over again;

19   for example, on page 44 and the pages thereafter -- or when

20   Congressman Gowdy, from the majority at the time, questions him

21   closely.   "You said you had these communications.         We need to

22   follow through on what you were saying."

23        They aren't saying, "We need to know who it was,"

24   basically, "We need to know who you were talking about."           And

25   then they say, "Did you communicate with that person that you
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 12 of 65     1017


 1   said you were talking about?"

 2        So let's say it was -- he was accurate.          Let's say he

 3   didn't lie when he said, "The person I was talking about in

 4   August was Mr. Credico."

 5        Then they ask him, "Well, the person that you say you were

 6   talking to, did you communicate with him in writing?"

 7        You certainly don't need him to have been an actual

 8   intermediary to prove beyond a reasonable doubt that whether he

 9   communicated with him in writing or not, whether he was

10   truthful about that.      Why does he have to have been the

11   intermediary?

12              MR. BUSCHEL:     Because if he weren't an intermediary,

13   then he's just e-mailing a person, Randy Credico.

14              THE COURT:     But every time they use the word

15   intermediary, they're talking about the person you have just

16   identified as your intermediary.       So he says it's this

17   journalist, can't tell you his name.        It's a journalist.       Later

18   they tell you the name.

19        So when he says, "I didn't communicate with that

20   journalist person that I've just told you was my intermediary

21   in writing," why does he have to have been the intermediary for

22   the answer to the question to be true or false?

23              MR. BUSCHEL:     And either the Court is going to accept

24   this or not.    What I'm saying is the indictment embraces that

25   there were two intermediaries.       He lied about having two
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 13 of 65    1018


 1   intermediaries.    The transcript in it is, is the burden is on

 2   the questioners.

 3        " So did you ask him to do anything on your own behalf?"

 4   which is page 44 of the transcript.

 5        "I did not.

 6         Did he suggest that he was going to do anything else

 7   after you have described?

 8        No, he did not."

 9        All of these are truthful answers.

10              THE COURT:     You can only use the he -- you have to go

11   all the way back to the first couple times they talked about

12   the he.   It goes all the way back to saying:         "The person to

13   whom you were referring". Whether he was or wasn't an

14   intermediary; the person that you're now claiming was your

15   intermediary -- you, not they, are claiming was your

16   intermediary, your go-between, your mutual friend, who was a

17   journalist that you have a privilege with; did you communicate

18   with him in writing?"

19        Why does he have to, in fact, beyond a reasonable doubt

20   have been the intermediary for that answer to have been either

21   true or false?

22              MR. BUSCHEL:     Because the best example, Count 3,

23   says -- embraces that it was a single intermediary.           The

24   government in opening statement interprets its own indictment,

25   tells the jury it's two intermediaries.         And, in fact, the
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 14 of 65     1019


 1   Court will either -- the Court is saying that "he" and the

 2   pronouns are variables.        And I understand what the Court is

 3   saying, but Mr. --

 4                THE COURT:     But I think it was always tied to not

 5   some independent person that the Congress had in mind, but it

 6   was always tied to: The person you just told us about.             Did you

 7   communicate with the person you just told us about.

 8                MR. BUSCHEL:     The one question Congress didn't ask

 9   him; for example, let's say Mr. Gates was -- all of these

10   people are making assumptions.        Well, he must have been talking

11   to Julian Assange.        He must have been talking to someone at

12   WikiLeaks.     These are all assumptions.

13        No one ever asked, "Do you have any reason to believe that

14   your intermediary was, in fact, an intermediary?" and that

15   would change --

16                THE COURT:     I think they asked him a number of times,

17   "Did you directly talk to Assange and WikiLeaks," and he had

18   the opportunity to say, "No, I never did that."

19        But they said, "Well when you told the public you were

20   communicating through a middleman, who was the middleman?

21        I don't want to tell you, but I can tell you that as of

22   August whatever, the middleman I was referring to was this

23   journalist;" who he later wrote Congress and said was Credico.

24        Then they asked him, "Well, did you communicate with X,

25   the person you just told us about in writing?"
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 15 of 65   1020


 1        So I don't -- I'm not sure I understand how you can read

 2   this indictment to require proof of an actual intermediary.

 3              MR. BUSCHEL:     The congressional testimony was one

 4   question shy of that, of that assumption because they didn't

 5   ask; do you indeed or establish -- tell us why you believe the

 6   intermediary was, in fact, an intermediary?

 7              THE COURT:     Well, before they even got to that they

 8   were just trying to say, "Who were referring to?          Who were you

 9   referring to so that we can talk to them, so we can run this to

10   ground?"

11        And then he wouldn't tell them, so there wasn't that much

12   more to ask him.

13        Then later so they said, "Well, can we just see what you

14   communicated in writing with them?        And he said, well, I only

15   talked to that person by phone; that person, the journalist

16   whose name I'm not telling you, I only talked to him by phone."

17        And then later they told him the name.

18        So if they had charged him with making a false statement

19   in saying X was, in fact, an intermediary as opposed to the

20   intermediary that I'm talking about, then there might be made

21   for some proof that he was or he wasn't.

22        But I take your point.        Are there any of the other false

23   statements that you want -- you've made the argument with

24   respect to all of them in your papers.

25              MR. BUSCHEL:     Yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 16 of 65   1021


 1              THE COURT:     Are there any other aspects besides the

 2   lack of proof of the intermediary that -- where the evidence

 3   falls short with respect to the obstruction count?

 4              MR. BUSCHEL:     We rely on our motion, but also the

 5   second is that a lot of these are not talking about Russian

 6   interference, any of these emails or even talking with

 7   Mr. Credico about whether or how did the Russians accomplish

 8   this, how did the Russian State hack, how did any of this in

 9   comparison to what we have labeled the four pillars of the

10   HPSCI investigation.

11              THE COURT:     Well, what is the basis for the

12   assumption that I've heard over and over again from the

13   defense, that interference is limited to the hack as opposed to

14   the dissemination?

15        Because if you're going to interfere with the campaign and

16   you steal a bunch of information, but you never publish it.          It

17   doesn't really interfere with the campaign.         It might interfere

18   with somebody's ability to operate their computer.

19        But doesn't interference embrace, and don't Congressman

20   Gowdy's questions and other congressmen's questions embrace the

21   notion that how they ended up in the public domain is part and

22   parcel of the whole investigation.

23              MR. BUSCHEL:     Well, the Court repeatedly said we are

24   not allowed to get into that.       So the assumption and no

25   evidence that WikiLeaks indeed received this DNC data from a
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 17 of 65    1022


 1   Russian State is not before this jury or before this Court

 2   during this trial.

 3                THE COURT:     That's not the question.

 4        You're saying that WikiLeaks was -- questions about

 5   WikiLeaks and the publication of the emails was just outside

 6   the scope of the investigation, because the investigation was

 7   just about Russian hacking, and I don't understand that.

 8        If you read the report, if you read the testimony, if you

 9   read Mr. Stone's own introductory statement, he talks about how

10   it was that WikiLeaks published the information.          It's part of

11   the story.     I agree that we weren't going to try the question

12   of whether the Russians hacked or not, which was the issue that

13   you wanted to try, or who gave it to WikiLeaks, whether it was

14   the Russians or someone else, the identity of Guccifer.            We

15   haven't talked about that because that isn't a fact they have

16   to prove.

17        But the question is, were these questions to Mr. Stone,

18   "Who were you talking to when you claimed to know publicly what

19   WikiLeaks was going to do?" Why didn't that fall squarely

20   within the four corners of, we're interested in the Russian

21   active measures?

22                MR. BUSCHEL:     Because Mr. Stone said, "I don't accept

23   those premises of your questions."        He said it repeatedly.

24        And then the burden shifts to the questioner to say; well,

25   even if you don't believe it, you need to assume the following
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 18 of 65   1023


 1   for these questions.

 2                THE COURT:     Why does how it got to WikiLeaks matter

 3   if the -- why isn't it part of their investigation if -- let's

 4   say they had it, but they weren't publishing it.           Whether a

 5   Russian or a Ukrainian or someone from China or someone from

 6   Alabama took what had been taken from the DNC and handed it to

 7   WikiLeaks.     If no one was talking to WikiLeaks about releasing

 8   it or someone was talking to WikiLeaks about releasing it, why

 9   isn't -- whether someone with a connection to the campaign was

10   completing the circle -- when is this coming out?           Is it coming

11   out?    What's going to come out?      Make sure this comes out.

12   Whether it happened or not, why isn't it a fair part of what

13   they're looking into?

14                MR. BUSCHEL:     Because it's not Russian, it's not a

15   Russian conspiracy.       It would be an Alabama conspiracy, and

16   that is not the scope.

17                THE COURT:     But they didn't say they were only -- the

18   Russian active measures included how it got public.

19                MR. BUSCHEL:     Russian active measures --

20                THE COURT:     They want to know the answer to the

21   question.     If at the end of the day it turned out it wasn't the

22   Russians, why isn't that as important to their investigation as

23   whether it was?

24          You keep saying, at the end of the day they couldn't prove

25   Russia, but that's not the point.        The point is, "Were you
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 19 of 65   1024


 1   talking to WikiLeaks?        Was anybody talks to WikiLeaks?"

 2        How could that not be material to their investigation?

 3                MR. BUSCHEL:     Because it assumes Russia -- and I

 4   understand the Court's point -- it assumes a Russian transfer

 5   of DNC data and other data to WikiLeaks.         And it assumes that

 6   Roger Stone actually had a communication connection with

 7   WikiLeaks.     Otherwise, there was nobody talking to WikiLeaks

 8   about any of these matters and he gets the benefit of the

 9   answers to those questions because, in truth, they are

10   accurate.

11        The translation of what Congress was doing and translated

12   by what the DOJ put in its indictment is what is key and before

13   the Court; that the indictment assumes it.         Mr. Zelinsky in

14   opening statement embraced it and told this Court that there

15   are two, there are zero and that is why the questions cannot be

16   false.

17                THE COURT:     So we're back to the intermediary point?

18                MR. BUSCHEL:     Right.

19                THE COURT:     Okay.

20        With respect to false statements, is there any other

21   element besides proving the intermediary that you want to tell

22   me they haven't introduced evidence to support or are you just

23   going to rest on the record?

24                MR. BUSCHEL:     No, I have stated everything.

25                THE COURT:     Okay.   There's nothing in your motion
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 20 of 65   1025


 1   about the witness tampering count.           Are you just submitting on

 2   the evidence or do you have any particular element that you

 3   want to argue was not established?

 4                MR. BUSCHEL:     Just submitting on the evidence.

 5                THE COURT:     All right.     Is there any other element of

 6   any offense that you want me to specifically focus on when I

 7   consider whether this case should proceed from this point?

 8                MR. BUSCHEL:     No.

 9                THE COURT:     Okay, thank you.

10                MR. BUSCHEL:     Thank you.

11                THE COURT:     Mr. Kravis, would you like to respond?

12                MR. KRAVIS:     Yes, briefly, thank you, Your Honor.

13                             ARGUMENT BY MR. KRAVIS

14                MR. KRAVIS:     I heard the defense make two arguments

15   here.   First, that the government had to prove that there

16   actually was an intermediary between the defendant and

17   WikiLeaks.     And second, that the questions that Mr. Stone is

18   charged with answering falsely were not about Russia and I

19   would like to address each of them in turn.

20                THE COURT:     All right.

21                MR. KRAVIS:     On the first point, I think the problem

22   with this argument is that the relevant -- when we're talking

23   about the use of the term "intermediary" in the transcript.           As

24   the Court noted in its questions to my colleague, the relevant

25   question here is not a dictionary definition or common-law
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 21 of 65   1026


 1   definition of the term "intermediary". It's how the term was

 2   used in the hearing.

 3        On page 39 of the transcript, Representative Quigley

 4   begins by asking:     "Here's an August 8 speech in Broward

 5   County". Then on page 40 he says:        "Here's an August 12th

 6   interview on InfoWars.      Who were you talking about?"

 7        And it's Mr. Stone who uses the term "intermediary."          His

 8   response is:    "I have sometimes referred to this journalist as

 9   a go-between, as an intermediary, as a mutual friend." And all

10   of the subsequent questions that are charged in the

11   indictment --

12               THE COURT:    What page did you just read from?

13               MR. KRAVIS:    That's on page 40 of the transcript --

14               THE COURT:    Okay.

15               MR. KRAVIS:    -- 40 Exhibit 1.

16        And all of the subsequent questions that Mr. Stone is

17   alleged to have answered falsely are keyed off of that initial

18   exchange.    So when the members -- and this is viewing, of

19   course, the transcript like all other evidence in the light

20   most favorable to the government at this stage of the

21   proceedings.

22        When the members are asking questions later in the

23   transcript and are using the term "intermediary." The best

24   understanding of those questions is not based on a dictionary

25   definition or the common-law term.        It's how Mr. Stone
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 22 of 65     1027


 1   introduced the term into the hearing.

 2        It would be a little bit like if Mr. Quigley had asked,

 3   "Who were you referring to on August 8?" and Mr. Stone had

 4   said; well, that's somebody that I think of as my plumber." And

 5   then they'd asked well do you have any written communications

 6   with your plumber and Mr. Stone says no.         Then it turns out

 7   that he has a whole bunch of written communications with the

 8   guy from August 8th, but he says ha, ha, jokes on you.             That

 9   guy is not actually my plumber.

10        Whether the person meets the term that Mr. Stone is using

11   is not the issue here.      The issue here is that Mr. Stone is

12   using that term "intermediary" to refer to the guy from August

13   8th; the guy from August 12th, and all of the committee's

14   questions referring back to that -- using that term have to be

15   understood in that light in the context of the transcript.

16        But the second point I would make about this is, so for

17   all of those reasons, the government is not -- was not required

18   to prove that Mr. Stone actually did have an intermediary or a

19   back channel or a source to WikiLeaks in order to establish his

20   guilt on any of these charges.       But even if they were right

21   about that, the evidence viewed in the light most favorable to

22   the government still shows that.

23        The August 2nd, 2016 email from Mr. Corsi says: "Word is

24   friend in embassy plans two more dumps." Then it provides a

25   whole bunch of information about the impact; how it's going to
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 23 of 65        1028


 1   be damaging; what the materials are going to be about.             It

 2   references candidate Clintons's health.         It references the

 3   foundation.

 4        We just heard testimony from Mr. Gates today, and

 5   Mr. Bannon last week that Mr. Stone was repeatedly telling them

 6   that he was getting information about where -- about what

 7   WikiLeaks was planning to do before WikiLeaks actually did it,

 8   and they both testified that they understood that to be

 9   nonpublic information because Mr. Stone was telling them things

10   that were not in the public domain, and Mr. Credico testified:

11   That wasn't me.

12        All of that evidence taken in the light most favorable to

13   the government, I think actually would establish the falsity of

14   the statements even if you accepted the defense premise, which

15   we do not, that the government was required to prove that there

16   was an intermediary in order to establish that the statements

17   were false.

18        Unless the Court has any other further questions about

19   that, I would move on to the second point the defense makes.

20              THE COURT:    Okay, you can move on to the second

21   point.

22              MR. KRAVIS:    The second point the defense makes that

23   runs throughout their motion is:       Well, look, none of this

24   stuff was actually about Russia.

25        And as I understand it, they could be kind of making one
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 24 of 65   1029


 1   of two arguments here.       One argument, as I understand it, is:

 2   Well, Mr. Stone's responses to the questions assumed that like

 3   at the end of every question he was asked was, as it pertains

 4   to Russian election interference.

 5        So when he said, "I had no communications with my

 6   intermediary." What he really meant was, I had no written

 7   communications with my intermediary about Russian election

 8   interference.

 9        If that's the argument, then I think the government easily

10   survives the motion for judgment of acquittal because there's

11   no actual evidence in the record beyond the transcript itself

12   about what was in Mr. Stone's head when he responded to the

13   questions.     And the transcript itself shows that that's not how

14   the questions were asked.       Those are not the words that the

15   members of Congress used.       They did not couch their questions

16   in terms of specific allegations about Russia.

17        So if Mr. Stone --

18                THE COURT:    The questions were about WikiLeaks.

19                MR. KRAVIS:    Yes, yes.

20                THE COURT:    So he knew he was answering questions

21   about WikiLeaks.

22                MR. KRAVIS:    He knew he was answering questions about

23   WikiLeaks.     Indeed, as Mr. Stone himself at the very beginning

24   of the hearing in his opening statement explained to the

25   committee that he knew exactly why they were about to ask him
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 25 of 65   1030


 1   about WikiLeaks.

 2        He says:    "These hearings are based on the largely

 3   unproven allegation" -- this is page 8 of Government's Exhibit

 4   1 -- "the largely unproven allegation that that the Russian

 5   State is responsible for the hacking of the DNC and John

 6   Podesta, and the transfer of that information to WikiLeaks."

 7   That's the bottom of page 8 of Exhibit 1.

 8        Now, Mr. Stone may not accept that allegation, but for

 9   purposes of these charges and these proceedings, the relevant

10   point here is that he full-well understood why WikiLeaks would

11   be relevant to the investigation.

12              THE COURT:    On page 10 of his opening statement he

13   talked about the charge: "That I knew in advance about and

14   predicted the hacking of Podesta's email" -- which doesn't

15   really relate to the testimony here --

16              MR. KRAVIS:    Right.

17              THE COURT:    -- "that I had advanced knowledge of the

18   source or content of the WikiLeaks disclosures."

19        So he seemed to express through his own opening statement

20   that the subject matters were in the scope of what the

21   committee was considering and what he wanted to address.

22              MR. KRAVIS:    Absolutely.     And moreover, as the

23   excerpts that we introduced this morning show, Mr. Stone was

24   asked by the members of the committee:        "You understand that

25   our intelligence community has said that Guccifer 2.0, the
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 26 of 65   1031


 1   entity that claimed credit for the hack, is a Russian cutout or

 2   is actually the Russian intelligence service."

 3        And Mr. Stone said:       "Yes, I'm aware of that allegation.

 4   I don't agree with it, but I'm aware of it."

 5        So Mr. Stone knew full well why an investigation, a

 6   congressional investigation that concerned allegations of

 7   Russian election interference would naturally tend to touch on

 8   the documents that were ultimately published by WikiLeaks in

 9   July and October of 2016.

10                THE COURT:    Putting aside Guccifer, which I don't

11   think was the focus of all of the testimony, and the exhibits

12   that you brought out until this morning.         Just the question of

13   the timing and the content of the WikiLeaks disclosures, which

14   Mr. Buschel says he couldn't have thought was material to the

15   investigation and so he wouldn't have thought he had to answer

16   fully and truthfully because that just wasn't on his brain

17   because only Russia was on his brain.        And let's put Guccifer

18   in that bucket of the Russian piece.

19                MR. KRAVIS:    Right.

20                THE COURT:    He walks in and says, "This is the

21   subject matter of my testimony today," and talks about

22   WikiLeaks.

23                MR. KRAVIS:    Yes.

24                THE COURT:    So that seems to bear on his

25   understanding of what the committee was investigating.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 27 of 65    1032


 1               MR. KRAVIS:    Yes, I agree.

 2        If the defense is making the alternative argument that

 3   regardless of what was in Mr. Stone's head, as a matter of

 4   fact, this was not actually a subject of the committee's

 5   investigation and; therefore, the answers could not have been

 6   material.    The government has introduced an additional piece of

 7   evidence which is the excerpts of the House report itself.

 8        Now, I recognize that the House report was issued after

 9   Mr. Stone testified.      So it may not be relevant to what was in

10   his head when he walked into the hearing room.          And those

11   excerpts were not offered for their truth; that is, were the

12   committee's conclusions about WikiLeaks correct or incorrect.

13        But those excerpts do show that, as a matter of fact, one

14   of the topics of the committee's investigation into Russian

15   election interference was the conduct of WikiLeaks in the

16   summer of 2016.    And so that shows as an objective matter why

17   Mr. Stone's false statements on the subject of WikiLeaks would

18   have been material to the committee's investigation.

19               THE COURT:    I think it bears on materiality, and I

20   don't think they've -- I think they've at least implicitly

21   argued that materiality hasn't been established.

22        One of the false statements though, I understand your

23   point of view with respect to Counts 2, 3, 4 and 5.           Count 6

24   alleges that Stone testified falsely that he had never

25   discussed his conversations with the person he referred to as
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 28 of 65   1033


 1   his -- he referred to as his go-between mutual friend and

 2   intermediary with anyone involved in the Trump campaign.           And I

 3   think that's a little bit of a closer question.

 4        There's been testimony that he testified about what

 5   WikiLeaks had or what it was about to do -- not that he

 6   testified, that he communicated with at least Mr. Bannon and

 7   Mr. Gates about those topics.

 8        But what would be the evidence looked at in the light most

 9   favorable to the government from which a juror could conclude

10   that he discussed his conversations with the person he referred

11   to as his go-between mutual friend and intermediary with anyone

12   involved in the Trump campaign?

13               MR. KRAVIS:   I would point the Court to two pieces of

14   evidence.    First, the email exchange between Mr. Stone and

15   Mr. Bannon on October 4th of 2016.        Mr. Bannon testified that

16   on that morning, WikiLeaks was supposed to make an announcement

17   about further releases of materials, and when that didn't

18   materialize, Mr. Bannon e-mailed Mr. Stone:         "What was that

19   this morning?"

20        Mr. Bannon testified that the reason he e-mailed

21   Mr. Stone, of all people, that morning was because Mr. Stone

22   was the one who had been telling Mr. Bannon that he had

23   information about what WikiLeaks was planning to do.

24        And Mr. Stone responds:       Fear, serious security concern.

25   He thinks the police are going to kill him and -- he thinks
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 29 of 65      1034


 1   they are going to kill him and the police are standing done --

 2   I think he says instead of down -- however; a load every week

 3   going forward.

 4          Given the other information that the jury has heard about

 5   Mr. Stone's claims of having nonpublic contact in his email

 6   exchange with Mr. Corsi, I think a rational trier of fact

 7   viewing that evidence in the light most favorable to the

 8   government could conclude that that is an exchange where

 9   Mr. Stone is providing Mr. Bannon with nonpublic information

10   that he obtained from his -- from an intermediary or a

11   nonpublic source about WikiLeaks' future plans.

12          The second piece of evidence I would reference is the

13   October 3rd, 2016 email from Mr. Stone to Mr. Prince, where

14   Mr. Stone writes again from around this same time.           Quote,

15   "Spoke to my friend in London last night -- something is still

16   on."

17          "Spoke to my friend in London last night," and then

18   there's a sentence that communicates that they're going

19   forward, that WikiLeaks will go forward with the release.

20          Now, the government presented evidence that while

21   Mr. Prince did not have a salary or a title with the campaign,

22   Mr. Bannon testified that Mr. Prince was a supporter of the

23   campaign, that Mr. Prince would come to the campaign's offices,

24   that Mr. Prince would provide policy advice to the campaign on

25   subjects like foreign policy.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 30 of 65      1035


 1        That email exchange, I think, is another example from

 2   which a rational trier of fact could conclude that Mr. Stone is

 3   discussing his communications with an intermediary with someone

 4   involved in the Trump campaign.

 5        There are also --

 6               THE COURT:    Well, that one seems to refer more

 7   directly to communications with the professed go-between.

 8        The other one seemed to refer to nonpublic information,

 9   but this doesn't allege that he testified falsely, that he

10   never shared information with anyone in the campaign.              It says

11   he testified falsely when he said he never discussed

12   conversations with the person he's referring to as the

13   intermediary.

14        So I just want to make sure I know all of the evidence

15   you're relying on to support that.

16               MR. KRAVIS:    I think we would argue that that count

17   is fairly read as alleging that Mr. Stone testified falsely

18   about his conversation -- about the content, about whether he

19   had discussed the content of his conversations with the

20   intermediary with anyone involved in the Trump campaign; that

21   is, he discussed his conversations with the intermediary.              He

22   may not have expressly referenced to the intermediary, but he

23   was discussing the content of his communications with that

24   intermediary with people who were involved in the Trump

25   campaign.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 31 of 65     1036


 1                THE COURT:     I think before we get together to discuss

 2   the jury instructions and when you think about your closing

 3   argument, and certainly with respect to the verdict form.             The

 4   jury has to know exactly what it is that you are alleging

 5   you've established was knowingly false beyond a reasonable

 6   doubt.     And so, you know, the general paraphrasing I don't

 7   think is going to do it.        I think you have to be able to say in

 8   this letter or on this -- in this transcript, this question,

 9   this answer, because that's where they have to decide.             Is it

10   literally true or is not literally true?         Did he intend it to

11   be false, did he misspeak?        And so it has to be clear.

12        Is there anything further you want to say with respect to

13   the Rule 29 motion?

14                MR. KRAVIS:     No, thank you, Your Honor.

15                THE COURT:     Okay, all right.

16        What I'm going to do is, you all haven't had lunch yet, is

17   that correct, or did you manage to scramble and accomplish it

18   in the short period of time that I was gone?

19                MR. KRAVIS:     We scrambled.

20                THE COURT:     All right.   Then I will resume at -- if

21   we start at 2:00, will that be enough time for you to play

22   your -- certainly you can say, I move the following exhibits in

23   evidence and play an hour's worth of transcripts; is that

24   correct?

25                MR. BUSCHEL:     I can handle that Judge, yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 32 of 65     1037


 1                THE COURT:     All right, that's what we'll do.       We'll

 2   start at 2:00.     Thank you, everyone.

 3               (Recess at 1:23 p.m.)

 4               (Proceedings resumed at 2:11 p.m.)

 5                THE DEPUTY CLERK:       Your Honor, recalling criminal

 6   case Number 19-18, United States of America v. Roger Stone.

 7                THE COURT:     All right, pursuant to Federal Rule of

 8   Criminal Procedure 29(b), I'm going to reserve my decision on

 9   the defendant's motion.

10        Prior to the break before the argument, I referred to some

11   portions of the majority report, and they were not moved in

12   evidence by the government, so they didn't play a role in my

13   consideration of the defendant's motion, but I do note that the

14   aspects that I was referring to are included in what the

15   defense is about to move in evidence.          But pursuant to the

16   rule, when I take up the motion again, it still has to be based

17   on what the record was at the time the motion was made, and I

18   understand that.

19        I received a trial exhibit list that is the list of the

20   exhibits you're planning to introduce, but some of them were

21   excluded.     Are you planning to put them all in, or is this just

22   your list?

23        Can you tell me which exhibits you are planning to move in

24   evidence before I bring in the jury?

25                MR. BUSCHEL:     Yes.    Government's Exhibit 8.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 33 of 65   1038


 1              THE DEPUTY CLERK:      Last page.

 2              THE COURT:     Yes.

 3              MR. BUSCHEL:     Government's Exhibit 11.

 4              THE COURT:     Yes.

 5              MR. BUSCHEL:     Government's Exhibit 12.

 6              THE COURT:     Yes.

 7              MR. BUSCHEL:     Now to defense exhibits.

 8        Defense Exhibit 45.

 9              THE COURT:     Okay.

10              MR. BUSCHEL:     47.

11              THE COURT:     Yes.

12              MR. BUSCHEL:     50.

13              THE COURT:     Yes.

14              MR. BUSCHEL:     51.

15              THE COURT:     Yes.

16              MR. BUSCHEL:     53.

17              THE COURT:     Yes.

18              MR. BUSCHEL:     54.

19              THE COURT:     Yes.

20              MR. BUSCHEL:     55.

21              THE COURT:     Yes.

22              MR. BUSCHEL:     56.

23              THE COURT:     Yes.

24              MR. BUSCHEL:     58.

25              THE COURT:     Okay.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 34 of 65   1039


 1                MR. BUSCHEL:     59.

 2                THE COURT:     Yes.

 3                MR. BUSCHEL:     60.

 4                THE COURT:     Yes.

 5                MR. BUSCHEL:     61.

 6                THE COURT:     Yes.

 7                MR. BUSCHEL:     62.

 8                THE COURT:     Yes.

 9                MR. BUSCHEL:     65.

10                THE COURT:     I excluded it on November 4th.     Docket

11   Number 248.

12        Okay.     Go on.

13                MR. BUSCHEL:     66.

14                THE COURT:     Yes.

15                MR. BUSCHEL:     68.

16                THE COURT:     Yes.

17                MR. BUSCHEL:     69.

18                THE COURT:     Yes.

19                MR. BUSCHEL:     And I was going to say 71, but I see an

20   objection.

21                THE COURT:     It was excluded.

22                MR. BUSCHEL:     Excluded?   So not 71.   72.

23                THE COURT:     Yes.

24                MR. BUSCHEL:     73.

25                THE COURT:     Yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 35 of 65   1040


 1              MR. BUSCHEL:     74.

 2              THE COURT:     Yes.

 3              MR. BUSCHEL:     75.

 4              THE COURT:     Yes.     76 was supposed to be redacted.

 5        Has it been redacted?

 6              MR. BUSCHEL:     Yes.

 7              THE COURT:     Has the government seen the redacted

 8   version?

 9              MR. KRAVIS:     No.

10              THE COURT:     Okay.     We probably should show it to them

11   to find out if that revolves the concern.

12              MR. BUSCHEL:     Okay, we will do that.

13        And 79, same --

14              THE COURT:     That was admitted.

15              MR. BUSCHEL:     Okay.

16              THE COURT:     77 requires some redactions, but I don't

17   see that you're putting that one in, but 79 was admitted.

18              MR. BUSCHEL:     80.

19              THE COURT:     Yes.

20              MR. BUSCHEL:     82.

21              THE COURT:     Yes.

22              MR. BUSCHEL:     88.

23              THE COURT:     Yes.

24              MR. BUSCHEL:     90.

25              THE COURT:     Yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 36 of 65   1041


 1              MR. BUSCHEL:     91.

 2              THE COURT:     Yes.

 3              MR. BUSCHEL:     92.

 4              THE COURT:     Yes.

 5              MR. BUSCHEL:     93.

 6              THE COURT:     Yes.

 7              MR. BUSCHEL:     94.

 8              THE COURT:     Yes.

 9              MR. BUSCHEL:     95.

10              THE COURT:     Yes.

11              MR. BUSCHEL:     97.

12              THE COURT:     Yes.

13              MR. BUSCHEL:     106.

14              THE COURT:     Yes.

15              MR. BUSCHEL:     107.

16              THE COURT:     Yes.

17              MR. BUSCHEL:     108.

18              THE COURT:     Yes.

19              MR. BUSCHEL:     109.

20              THE COURT:     Yes.

21              MR. BUSCHEL:     110.

22              THE COURT:     Yes.

23              MR. BUSCHEL:     113.

24              THE COURT:     Yes.

25              MR. BUSCHEL:     119.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 37 of 65   1042


 1              THE COURT:     Okay.

 2              MR. BUSCHEL:     122.

 3              THE COURT:     Yes.

 4              MR. BUSCHEL:     123.

 5              THE COURT:     Yes.

 6              MR. BUSCHEL:     124.

 7              THE COURT:     Yes.

 8              MR. BUSCHEL:     126.

 9              THE COURT:     Yes.

10              MR. BUSCHEL:     128.

11              THE COURT:     Yes.

12              MR. BUSCHEL:     131.

13              THE COURT:     Yes.

14              MR. BUSCHEL:     133.

15              THE COURT:     Yes.

16              MR. BUSCHEL:     134.

17              THE COURT:     Yes.

18              MR. BUSCHEL:     136.

19              THE COURT:     Yes.

20              MR. BUSCHEL:     137.

21              THE COURT:     Yes.

22              MR. BUSCHEL:     139.

23              THE COURT:     Yes.

24              MR. BUSCHEL:     140.

25              THE COURT:     Yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 38 of 65     1043


 1              MR. BUSCHEL:     141.

 2              THE COURT:     Yes.

 3              MR. BUSCHEL:     143.

 4              THE COURT:     Yes.

 5              MR. BUSCHEL:     145.

 6              THE COURT:     Yes.

 7              MR. BUSCHEL:     151.

 8              THE COURT:     Yes.

 9              MR. BUSCHEL:     157.

10              THE COURT:     Yes.

11              MR. BUSCHEL:     158.

12              THE COURT:     Yes.

13              MR. BUSCHEL:     159.

14              THE COURT:     Can you explain to me why that comes in,

15   what the relevance is of the letter written to Mr. Bannon prior

16   to his interview with --

17              MR. BUSCHEL:     It's a proffer letter.      Obviously he

18   was granted immunity in exchange for his testimony, and that

19   was the agreement.

20              THE COURT:     He's not.   The letter just says:        This is

21   not a cooperation agreement, we're not granting you immunity.

22        I don't understand what the letter has to do with -- it's

23   a little typical preinterview letter.        It doesn't promise him

24   anything, and it says statements could be used against him if

25   he's -- couldn't be used against him if he's prosecuted for
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 39 of 65         1044


 1   something that he says, but he could be prosecuted for making

 2   false statements.

 3        But it's not an immunity letter.           It's a very different

 4   letter.   And it doesn't cover his testimony here.             It just

 5   covers what happened during the interview.

 6                MR. BUSCHEL:     It's a queen-for-a-day letter, yes?          I

 7   mean for his --

 8                THE COURT:     Well, without labeling it, I just want to

 9   know what it has to do with this proceeding because it didn't

10   cover today.

11                MR. BUSCHEL:     It didn't cover the day he testified in

12   this courtroom, but it covered the day that he was interviewed.

13                THE COURT:     Right, but we don't even know what he was

14   interviewed about that day.           I just want to know --

15                MR. BUSCHEL:     I just think it's relevant.

16                THE COURT:      -- what it's relevant to.

17                MR. BUSCHEL:     I think that when a witness has an

18   agreement with the government that statements that he makes in

19   an interview will -- that won't be used against him, it's

20   something that the jury can consider.

21                THE COURT:     Well, I think you have to characterize it

22   correctly.

23                MR. BUSCHEL:     Bias.

24                THE COURT:     I understand that you're talking about

25   bias, but if you're going to argue some inference rises out of
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 40 of 65     1045


 1   that letter, you need to characterize it correctly.           Because

 2   it's very limited what it offers and what it doesn't offer.             It

 3   doesn't offer much.      It says in all caps, "This is not a

 4   cooperation agreement," so it's not like what Mr. Gates has.

 5        What's the government's position?

 6              MR. KRAVIS:     So I think that at this point we would

 7   object.   I mean, when this appeared on the original defense

 8   list, I thought maybe they would question Mr. Bannon about it,

 9   or maybe they would want the proffer letter in case Mr. Bannon

10   was asked about something that occurred during the interview,

11   but the contents of this interview --

12              THE COURT:     -- are not in evidence.

13              MR. KRAVIS:     For good reason, they're prior

14   statements.    So if the contents of the interview were never

15   discussed in testimony before the jury, then I don't know what

16   the relevance of a letter that sort of set the ground rules for

17   that conversation that we never heard about would have in the

18   trial at this point.

19              THE COURT:     Right.   We don't know if what he

20   discussed that day has to do with he discussed here.           His

21   attention wasn't directed to that day.        I'm not sure how it

22   bears on these proceedings.

23              MR. BUSCHEL:     He was given one for every, every

24   interview he had, right?

25              MR. KRAVIS:     He wasn't asked about any of them.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 41 of 65     1046


 1                MR. BUSCHEL:     That's true, he wasn't asked, but he

 2   was given one every single day, if it's a matter of, well, what

 3   day are we talking about?

 4        So the day he was interviewed about Mr. Stone, he had a

 5   proffer agreement.

 6                THE COURT:     It doesn't offer immunity.    It says:    If

 7   we prosecute you, what you say during this meeting could be

 8   used against you and in our case in chief except," and then it

 9   goes through with all the exceptions.

10        You didn't cross-examine him about this.          You didn't

11   elicit that -- what it means, how it bears on anything.

12   There's certainly no evidence that he was sitting here today

13   telling the jury something with some promise.          I don't

14   understand how it bears on the credibility of his testimony

15   before the Court.

16                MR. BUSCHEL:     That before he would agree to -- or he

17   was asked:     Were you subpoenaed?

18        Yes, I'm not here voluntarily.

19        He made a point of that.

20        Then:     Well, the only time I would ever speak to the

21   government unless I would have some type of protection, and

22   this is the protection that I was given.

23                THE COURT:     You didn't ask him that question.

24                MR. BUSCHEL:     I didn't, but this letter speaks for

25   itself.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 42 of 65   1047


 1                THE COURT:     I don't think it does.     I think it's --

 2   you know, it's from a lawyer to a lawyer.           It's related to an

 3   upcoming meeting on January 18, and grand jury testimony on

 4   January 18.     It doesn't promise him anything, and you certainly

 5   didn't ask him about it.

 6           Is the grand jury testimony on January 18, the grand jury

 7   testimony that the government is moving in evidence?

 8                MR. KRAVIS:     Yes, Your Honor.

 9                THE COURT:     All right.   Well, it seems to bear on

10   that, but I think -- I just don't think you can say things

11   like:     Well, he got one of these every time he testified, he

12   wouldn't testify without one.

13           You can't really draw too many inferences from it because

14   you didn't ask him anything about it.           I mean, I think if they

15   have put his grand jury testimony in evidence, then what he

16   said on January 18, this may bear on that, that he knew that

17   when he testified before the grand jury nothing he said could

18   be used against him that day, although they could prosecute him

19   for false statements or obstruction of justice, and they -- but

20   they did not agree not to prosecute him.

21           So I just think you have to be very, very careful how you

22   refer to this, because there's nothing in evidence except it,

23   and it doesn't say what you have described it as, the first

24   couple of go-rounds.

25                MR. BUSCHEL:     Okay, we'll be careful.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 43 of 65     1048


 1               THE COURT:     All right.

 2        And then --

 3               MR. BUSCHEL:     160.

 4               THE COURT:     160 was not excluded.

 5               MR. BUSCHEL:     162.

 6               THE COURT:     No, you can introduce that.

 7               MR. BUSCHEL:     163.

 8               THE COURT:     Okay.

 9               MR. BUSCHEL:     167.

10               THE COURT:     Okay.

11               MR. BUSCHEL:     168.

12               THE COURT:     Okay.

13               MR. BUSCHEL:     169.

14               THE COURT:     Okay.

15               MR. BUSCHEL:     170.

16               THE COURT:     That was excluded.

17               MR. BUSCHEL:     Okay.

18        171.

19               THE COURT:     Okay.     The other three don't matter.    She

20   didn't testify or he didn't testify.

21               MR. BUSCHEL:     She did not.

22        175.

23               THE COURT:     Okay.

24        176 has been excluded.

25               MR. BUSCHEL:     Agreed.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 44 of 65   1049


 1        177.

 2               THE COURT:     Is only pages 1 through 139, not the two

 3   appendices.

 4               MR. BUSCHEL:     And 178.

 5               THE COURT:     My order was very specific about, I'll

 6   let some of it in but not other portions, and so it needs to be

 7   redacted in accordance with the order.

 8               MR. BUSCHEL:     Okay.

 9               THE COURT:     So prior to these documents going back to

10   the jury room, the parties are going need to sit down and make

11   sure that what Mr. Haley has that he's going to upload into

12   jurors is consistent with what we just said.

13               MR. BUSCHEL:     Very good.

14        And then I will move to publish Clip Number 1, which is

15   Exhibit Number 179.

16               THE COURT:     Okay.

17               MR. BUSCHEL:     When that finishes, I will move to

18   publish Exhibit 180, Clip 2.

19               THE COURT:     Okay.     All right.

20        All right.    Let's bring in the jury.

21               THE DEPUTY CLERK:        175, page 8?

22               THE COURT:     175 is okay.

23               THE DEPUTY CLERK:        Thank you.

24               MR. BUSCHEL:     Should I remain here?

25               THE COURT:     Yes.
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 45 of 65   1050


 1                MR. BUSCHEL:     Once I start, I'm going to sit down.

 2   Is that okay?     Do I have to stand when I'm playing the portions

 3   of the --

 4                THE COURT:     No.

 5                MR. BUSCHEL:     Okay.

 6                THE COURT:     As long as no one else has to stand.

 7                MR. BUSCHEL:     Just checking the Court's rules.

 8                THE COURT:     I don't think I've ever made anybody

 9   stand for an hour that they didn't want to stand for an hour.

10                MR. BUSCHEL:     Okay, very well.

11        (Pause.)

12        (Jury present.)

13                THE COURT:     All right, our jurors have all returned.

14        I take it no one has been discussing the case with you and

15   you haven't been discussing it.        It's now the defendant's

16   opportunity to introduce any evidence that he chooses to

17   introduce.

18        Go ahead.

19                MR. BUSCHEL:     May it please the Court.

20        Good afternoon, ladies and gentlemen.

21        Mr. Stone admits the following evidence:

22   Government's Exhibits 8, 11, and 12; Defendant's Exhibit 45;

23   47; 50; 51; 53; 54; 55; 56; 58; 59; 60; 61; 62; 66; 68; 69; 72;

24   73; 74; 75; 76, as redacted; 79; 80; 82; 88; 90; 91; 92; 93;

25   94; 95; 97; 106; 107; 108; 109; 110; 113; 119; 122; 123; 124;
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 46 of 65   1051


 1   126; 128; 131; 133; 134; 136; 137; 139; 140; 141; 143; 145;

 2   151; 157; 158; 159; 160; 162; 163; 167; 168; 169; 171; 175;

 3   177, pages 1 through 139; Exhibit 178, redacted as required.

 4        And now we will move into evidence Exhibit 179 and ask

 5   that it be published to the jury.

 6              THE COURT:     All right.   Before we get to 179, are you

 7   asking to publish the other exhibits to the jury at this time?

 8              MR. BUSCHEL:     No objection.

 9              THE COURT:     Members of the jury, these exhibits that

10   have been numbered for you will be admitted in evidence, and

11   you will be able to consider them in connection with reaching

12   your verdict.    You will have copies of all of the exhibits at

13   the time you retire to deliberate.

14        So now are there exhibits that you do wish to publish?

15              MR. BUSCHEL:     Yes, Judge.

16              THE COURT:     Okay.

17              MR. BUSCHEL:     179.

18              THE COURT:     Can you just say what 179 is.

19              MR. BUSCHEL:     Yes.   It is a portion of the House

20   Permanent Subcommittee on Intelligence where Mr. Stone

21   testifies in a question-and-answer format in Congress, and

22   we're playing a portion of that exhibit.

23              THE COURT:     All right.   You can proceed.

24        (Audio played 2:25 - 2:32 p.m.)

25              MR. BUSCHEL:     Mr. Stone would move Exhibit 180 into
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 47 of 65   1052


 1   evidence and ask the Court allow us to publish it to the jury.

 2              THE COURT:     All right.

 3        (Audio played 2:35 - 3:23)

 4              MR. BUSCHEL:     Mr. Stone rests.

 5              THE COURT:     All right.   Does the government intend to

 6   introduce any rebuttal evidence?

 7              MR. KRAVIS:     We do not, thank you, Your Honor.

 8              THE COURT:     All right.   So you rest as well.

 9              MR. KRAVIS:     Yes, Your Honor.

10              THE COURT:     Okay.   You've now heard all of the

11   evidence that's going to be introduced in the case, but the

12   case has yet to be submitted to you.        There's still a few more

13   steps that need to take place.

14        The parties will have an opportunity to argue to you

15   whether the government has proved the allegations beyond a

16   reasonable doubt.     What the lawyers say is not evidence.        It's

17   just intended to help you understand the evidence, but they

18   have the opportunity to give you their arguments, and they're

19   going to do that tomorrow.

20        You're also going to hear from me what the legal rules are

21   that you have to apply to your consideration of the evidence,

22   and you're going to hear that information tomorrow.

23        In order to ensure that we, as a group, have done

24   everything we need to do to make sure those instructions are

25   the instructions that you should in fact hear, we need to
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 48 of 65    1053


 1   gather outside of your presence to complete that process.           And

 2   so, therefore, we are going to begin closing arguments tomorrow

 3   at 1:00 p.m.

 4        Mr. Haley will coordinate with you after you're released

 5   about what time you need to be here so that you can have lunch

 6   before the arguments start, but hopefully, unless we're delayed

 7   in the morning, we'll be back in this courtroom for closing

 8   arguments at 1:00 p.m. tomorrow, and I'm going to excuse you

 9   early this afternoon for the rest of the day.

10        Please continue to abide by the admonitions you've been

11   abiding by since the beginning of this trial.          Do not discuss

12   the testimony among yourselves or with anyone else, do not go

13   online and read about it, do not hear newspaper or radio or

14   internet accounts of it, and just keep your knowledge of this

15   case to what you've learned in the courtroom.

16        Have a pleasant evening.       Mr. Haley will escort you out.

17        (Jury excused at 3:25 p.m.)

18              THE COURT:    We will convene tomorrow morning at

19   10:00 a.m. to talk about jury instructions, and plan to stick

20   with the schedule that I've given the jury.         As I said, if

21   there's further legal information that you want me to consider

22   with respect to whether more is needed with Count 1, special

23   interrogatories or a special unanimity instruction, I want to

24   hear from the parties.      It will be helpful if you file it

25   sometime this evening so I can read it tomorrow morning, but
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 49 of 65   1054


 1   certainly no later than nine tomorrow morning or I won't have a

 2   chance before we take the bench at ten.

 3        Yes, Mr. Kravis.

 4              MR. KRAVIS:    I just wanted to ask if Your Honor was

 5   planning to colloquy the defendant today or tomorrow?

 6              THE COURT:    With respect to his taking the stand?

 7              MR. KRAVIS:    Yes, Your Honor.

 8              THE COURT:    I am reluctant to inquire into

 9   communications between the defendant and his lawyer, so without

10   telling me, Mr. Stone, what your lawyers have said to you, do

11   you understand that you have a constitutional right to testify

12   or not to testify in this trial?

13              THE DEFENDANT:     Yes, Your Honor, I do.

14              THE COURT:    And do you understand that if you don't

15   testify, that cannot be used against you in any way?

16              THE DEFENDANT:     Yes, Your Honor, I do.

17              THE COURT:    But you also have the right to testify.

18   You would have to be cross-examined, but you have the right to

19   testify and introduce your own testimony in your case if you

20   choose to do so.

21        Have you -- is it your decision that you're not going to

22   testify in this case?

23              THE DEFENDANT:     Yes, Your Honor, it is.

24              THE COURT:    Okay.   And without telling me what you

25   were advised, have you discussed this matter fully with your
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 50 of 65   1055


 1   attorneys?

 2                THE DEFENDANT:    Yes, Your Honor, I have.

 3                THE COURT:    And so you are making a voluntary

 4   decision to do this; is that correct?

 5                THE DEFENDANT:    Yes, Your Honor.     I have.

 6                THE COURT:    All right.     Is there anything else that

 7   you think needs to be established for the record?

 8                MR. KRAVIS:    No, thank you, Your Honor.

 9                THE COURT:    All right.     Everybody have a good

10   evening, and I'll see you tomorrow morning.

11           (Proceedings adjourned at 3:28 p.m.)

12                                     -oOo-

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 304 Filed 02/14/20 Page 51 of 65   1056


 1                                 CERTIFICATE

 2        I certify that the foregoing is a true and correct

 3   transcript, to the best of my ability, of the above pages, of

 4   the stenographic notes provided to me by the United States

 5   District Court, of the proceedings taken on the date and time

 6   previously stated in the above matter.

 7        I further certify that I am neither counsel for, related

 8   to, nor employed by any of the parties to the action in which

 9   this hearing was taken, and further that I am not financially

10   nor otherwise interested in the outcome of the action.

11
     _________________________________           ________________________
12   /s/ Crystal M. Pilgrim, RPR, FCRR           Date: November 13, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                               1057
                         179 [6]   1008/8  1049/15    59 [2]   1039/1 1050/23
- Case 1:19-cr-00018-ABJ Document   304 Filed 02/14/20 Page 52 of 65
                          1051/4 1051/6 1051/17
-oOo [1] 1055/12          1051/18                     6
                         18 [7] 1012/7 1012/8         60 [2] 1039/3 1050/23
/                         1037/6 1047/3 1047/4        61 [2] 1039/5 1050/23
/s [1] 1056/12            1047/6 1047/16              62 [2] 1039/7 1050/23
0                        180 [3]   1008/10  1049/18   65 [1] 1039/9
                          1051/25                     66 [2] 1039/13 1050/23
018 [1] 1006/4           19-18 [1] 1037/6             68 [2] 1039/15 1050/23
1                        19-CR-018  [1]   1006/4      69 [2] 1039/17 1050/23
                         1:00 [3] 1010/16 1053/3      7
10 [1] 1030/12            1053/8
100 [2] 1006/22 1007/3   1:23 [1] 1037/3              71 [2] 1039/19 1039/22
1000 [1] 1006/22                                      72 [2] 1039/22 1050/23
1001 [2] 1012/7 1012/8   2                            73 [2] 1039/24 1050/24
1012 [1] 1008/4          2.0 [1] 1030/25              74 [2] 1040/1 1050/24
1025 [1] 1008/5          20001 [1] 1007/18            75 [2] 1040/3 1050/24
1051 [1] 1008/8          2016 [6] 1016/1 1027/23      76 [2] 1040/4 1050/24
1052 [1] 1008/10          1031/9 1032/16 1033/15      767-8909 [1] 1006/23
106 [2] 1041/13 1050/25   1034/13                     7698 [1] 1006/18
107 [2] 1041/15 1050/25  2019 [2] 1006/7 1056/12      77 [1] 1040/16
108 [2] 1041/17 1050/25  202 [1] 1006/18              79 [3] 1040/13 1040/17
109 [2] 1041/19 1050/25  20530 [1] 1006/17             1050/24
10:00 [1] 1011/24        235-8259 [1] 1007/13
10:00 a.m [1] 1053/19    248 [1] 1039/11
                                                      8
11 [2] 1038/3 1050/22    252 [1] 1009/3               80 [2] 1040/18 1050/24
110 [2] 1041/21 1050/25  252-7698 [1] 1006/18         82 [2] 1040/20 1050/24
113 [2] 1041/23 1050/25  29 [3] 1009/9 1036/13        8259 [1] 1007/13
119 [2] 1041/25 1050/25   1037/8                      88 [2] 1040/22 1050/24
12 [3] 1006/7 1038/5     2:00 [2] 1036/21 1037/2      8909 [1] 1006/23
 1050/22                 2:11 [1] 1037/4              8th [2] 1027/8 1027/13
120 [1] 1007/8           2:25 [1] 1051/24
122 [2] 1042/2 1050/25   2:32 [1] 1051/24
                                                      9
123 [2] 1042/4 1050/25   2:35 [1] 1052/3              90 [2] 1040/24 1050/24
124 [2] 1042/6 1050/25   2nd [1] 1027/23              9064 [1] 1007/9
126 [2] 1042/8 1051/1                                 91 [2] 1041/1 1050/24
128 [2] 1042/10 1051/1   3                            92 [2] 1041/3 1050/24
12:40 [1] 1006/7         328-9064 [1] 1007/9          93 [2] 1041/5 1050/24
12th [2] 1026/5 1027/13  331 [1] 1007/12              94 [2] 1041/7 1050/25
13 [1] 1056/12           333 [1] 1007/17              95 [2] 1041/9 1050/25
130-120 [1] 1007/8       33301 [2] 1006/23 1007/9 954 [4] 1006/23 1007/5
1300 [1] 1007/4          33316 [1] 1007/13             1007/9 1007/13
131 [2] 1042/12 1051/1   33394 [1] 1007/4             97 [2] 1041/11 1050/25
133 [2] 1042/14 1051/1   39 [1] 1026/3
134 [2] 1042/16 1051/1   3:23 [1] 1052/3
                                                      A
136 [2] 1042/18 1051/1   3:25 [1] 1053/17             A-P-P-E-A-R-A-N-C-E-S   [1]
137 [2] 1042/20 1051/1   3:28 [1] 1055/11              1006/13
139 [4] 1042/22 1049/2   3rd [2] 1006/22 1034/13      a.m [2] 1011/24 1053/19
 1051/1 1051/3                                        AARON [1] 1006/15
140 [2] 1042/24 1051/1   4                            abide [1] 1053/10
141 [2] 1043/1 1051/1    40 [3] 1026/5 1026/13        abiding [1] 1053/11
143 [2] 1043/3 1051/1     1026/15                     ability [2] 1021/18
145 [2] 1043/5 1051/1    401 [1] 1007/8                1056/3
151 [2] 1043/7 1051/2    44 [2] 1016/19 1018/4        able [3] 1011/19 1036/7
157 [2] 1043/9 1051/2    45 [2] 1038/8 1050/22         1051/11
158 [2] 1043/11 1051/2   47 [2] 1038/10 1050/23       about [83]
159 [2] 1043/13 1051/2   4700-F [1] 1007/17           above [2] 1056/3 1056/6
160 [3] 1048/3 1048/4    4th [2] 1033/15 1039/10      Absolutely [1] 1030/22
 1051/2                                               absorb [1] 1009/12
162 [2] 1048/5 1051/2    5                            accept [3] 1017/23
163 [2] 1048/7 1051/2    50 [2] 1038/12 1050/23        1022/22 1030/8
167 [2] 1048/9 1051/2    501 [1] 1007/12              accepted [1] 1028/14
168 [2] 1048/11 1051/2   51 [2] 1038/14 1050/23       accomplish [2] 1021/7
169 [2] 1048/13 1051/2   53 [2] 1038/16 1050/23        1036/17
170 [1] 1048/15          530-5301 [1] 1007/5          accordance [1] 1049/7
171 [2] 1048/18 1051/2   5301 [1] 1007/5              accounts [1] 1053/14
175 [4] 1048/22 1049/21  54 [2] 1038/18 1050/23       accurate [2] 1017/2
 1049/22 1051/2          55 [2] 1038/20 1050/23        1024/10
176 [1] 1048/24          555 [1] 1006/17              acquittal [3] 1009/4
177 [2] 1049/1 1051/3    56 [2] 1038/22 1050/23        1012/20 1029/10
178 [2] 1049/4 1051/3    58 [2] 1038/24 1050/23       action [3] 1006/3 1056/8
                                                       1056/10
                                                                                1058
    Case 1:19-cr-00018-ABJ    1035/17 1036/4              1009/6  1010/5
                              Document 304 Filed 02/14/20 Page 53 of 65  1010/8
A                            allow [1] 1052/1             1011/8 1012/11 1012/18
active [3] 1022/21           allowed [1] 1021/24          1020/23 1025/13 1025/22
 1023/18 1023/19             already [1] 1011/4           1029/1 1029/9 1032/2
actual [7] 1014/23 1015/5    also [5] 1012/3 1021/4       1036/3 1037/10
 1016/9 1016/17 1017/7        1035/5 1052/20 1054/17     arguments [6] 1025/14
 1020/2 1029/11              alternative [1] 1032/2       1029/1 1052/18 1053/2
actually [10] 1016/16        although [1] 1047/18         1053/6 1053/8
 1024/6 1025/16 1027/9       always [2] 1019/4 1019/6 around [1] 1034/14
 1027/18 1028/7 1028/13      am [3] 1054/8 1056/7        as [46] 1009/12 1009/13
 1028/24 1031/2 1032/4        1056/9                      1010/10 1010/11 1011/3
ADAM [1] 1006/15             AMERICA [2] 1006/3 1037/6 1011/3 1012/3 1012/11
Adam.Jed [1] 1006/20         among [1] 1053/12            1013/2 1013/16 1013/22
additional [1] 1032/6        amount [2] 1009/20 1010/6 1014/20 1015/15 1016/4
address [2] 1025/19          ample [1] 1009/21            1017/16 1019/21 1020/19
 1030/21                     AMY [1] 1006/11              1021/13 1023/22 1023/22
adjourned [1] 1055/11        announcement [1] 1033/16     1025/23 1026/8 1026/9
admits [1] 1050/21           another [2] 1011/16          1026/9 1027/4 1028/25
admitted [3] 1040/14          1035/1                      1029/1 1029/3 1029/23
 1040/17 1051/10             answer [7] 1015/21           1030/22 1032/3 1032/13
admonitions [1] 1053/10       1017/22 1018/20 1023/20     1032/16 1032/25 1033/1
advance [1] 1030/13           1031/15 1036/9 1051/21      1033/11 1035/12 1035/17
advanced [1] 1030/17         answered [1] 1026/17         1047/23 1050/6 1050/6
advice [1] 1034/24           answering [3] 1025/18        1050/24 1051/3 1052/8
advised [1] 1054/25           1029/20 1029/22             1052/23 1053/20
after [4] 1015/22 1018/7     answers [3] 1018/9 1024/9 aside [1] 1031/10
 1032/8 1053/4                1032/5                     Asjz [1] 1006/19
afternoon [6] 1006/5         anticipated [1] 1011/22     ask [17] 1009/5 1009/6
 1009/15 1009/17 1011/19     any [21] 1009/6 1010/25      1009/24 1009/25 1010/15
 1050/20 1053/9               1016/16 1019/13 1020/22     1017/5 1018/3 1019/8
again [4] 1016/18 1021/12     1021/1 1021/6 1021/8        1020/5 1020/12 1029/25
 1034/14 1037/16              1024/8 1024/20 1025/2       1046/23 1047/5 1047/14
against [6] 1043/24           1025/5 1025/6 1027/5        1051/4 1052/1 1054/4
 1043/25 1044/19 1046/8       1027/20 1028/18 1045/25    asked [15] 1014/12 1015/5
 1047/18 1054/15              1050/16 1052/6 1054/15      1016/18 1019/13 1019/16
agent [1] 1013/11             1056/8                      1019/24 1027/2 1027/5
agree [5] 1022/11 1031/4     anybody [3] 1009/22          1029/3 1029/14 1030/24
 1032/1 1046/16 1047/20       1024/1 1050/8               1045/10 1045/25 1046/1
Agreed [1] 1048/25           anyone [5] 1033/2 1033/11 1046/17
agreement [5] 1043/19         1035/10 1035/20 1053/12    asking [3] 1026/4 1026/22
 1043/21 1044/18 1045/4      anything [8] 1018/3          1051/7
 1046/5                       1018/6 1036/12 1043/24     aspects [2] 1021/1
ahead [2] 1012/17 1050/18     1046/11 1047/4 1047/14      1037/14
Alabama [2] 1023/6            1055/6                     Assange [2] 1019/11
 1023/15                     Appearances [1] 1007/1       1019/17
all [50] 1009/2 1009/17      appeared [1] 1045/7         assert [1] 1016/12
 1010/1 1011/12 1011/18      appears [1] 1014/12         assume [1] 1022/25
 1011/18 1011/19 1011/20     appendices [1] 1049/3       assumed [1] 1029/2
 1011/22 1015/22 1018/9      apply [1] 1052/21           assumes [4] 1024/3 1024/4
 1018/11 1018/12 1019/9      arbitrator [1] 1013/9        1024/5 1024/13
 1019/12 1020/24 1025/5      are [41] 1010/22 1011/2     assumption [3] 1020/4
 1025/20 1026/9 1026/16       1012/15 1018/9 1018/15      1021/12 1021/24
 1026/19 1027/13 1027/17      1019/2 1019/10 1019/12     assumptions [2] 1019/10
 1028/12 1031/11 1033/21      1020/22 1021/1 1021/5       1019/12
 1035/14 1036/15 1036/16      1021/23 1024/9 1024/15     attention [1] 1045/21
 1036/20 1037/1 1037/7        1024/15 1024/22 1025/1     Attorney's [1] 1006/16
 1037/21 1045/3 1046/9        1026/10 1026/17 1026/22    attorneys [1] 1055/1
 1047/9 1048/1 1049/19        1026/23 1028/1 1029/14     Audio [4] 1008/8 1008/10
 1049/20 1050/13 1050/13      1030/2 1033/25 1034/1       1051/24 1052/3
 1051/6 1051/12 1051/23       1034/1 1035/5 1036/4       August [13] 1014/13
 1052/2 1052/5 1052/8         1037/14 1037/21 1037/23     1014/20 1015/2 1016/1
 1052/10 1055/6 1055/9        1045/12 1046/3 1049/10      1017/4 1019/22 1026/4
allegation [5] 1014/19        1051/6 1051/14 1052/20      1026/5 1027/3 1027/8
 1030/3 1030/4 1030/8         1052/24 1053/2 1055/3       1027/12 1027/13 1027/23
 1031/3                      areas [1] 1012/21           August 12th [1] 1026/5
allegations [3] 1029/16      aren't [1] 1016/23          Avenue [3] 1006/22 1007/3
 1031/6 1052/15              argue [4] 1025/3 1035/16     1007/17
allege [2] 1016/7 1035/9      1044/25 1052/14            aware [2] 1031/3 1031/4
alleged [1] 1026/17          argued [1] 1032/21
alleges [1] 1032/24          arguing [1] 1012/15         B
alleging [3] 1012/5          argument [15] 1008/3        back [11] 1009/8 1009/16
                                                                               1059
                          beyond  [6]   1016/16 1017/8  certify  [2] 1056/2 1056/7
B Case 1:19-cr-00018-ABJ Document     304 Filed 02/14/20 Page 54 of 65
                           1018/19 1029/11 1036/5       chance [1] 1054/2
back... [9] 1009/17        1052/15                      CHANDLER [2] 1007/11
 1009/18 1018/11 1018/12  bglaw [2] 1007/5 1007/6        1007/11
 1024/17 1027/14 1027/19  bglaw-pa.com [2] 1007/5       change [1] 1019/15
 1049/9 1053/7             1007/6                       channel [1] 1027/19
Bannon [12] 1028/5 1033/6 bias [2] 1044/23 1044/25 characterize [2] 1044/21
 1033/15 1033/15 1033/18  bit [2] 1027/2 1033/3          1045/1
 1033/20 1033/22 1034/9   Blvd [1] 1007/12              charge [1] 1030/13
 1034/22 1043/15 1045/8   both [2] 1013/11 1028/8       charged [6] 1015/4
 1045/9                   bottom [1] 1030/7              1015/16 1015/17 1020/18
based [3] 1026/24 1030/2 Boulevard [1] 1007/8            1025/18 1026/10
 1037/16                  boundaries [1] 1010/11        charges [2] 1027/20
basically [1] 1016/24     brain [2] 1031/16 1031/17 1030/9
basis [1] 1021/11         break [4] 1009/8 1009/11 checking [1] 1050/7
be [55]                    1010/19 1037/10              chief [1] 1046/8
bear [3] 1031/24 1047/9   brief [1] 1012/13             China [1] 1023/5
 1047/16                  briefly [1] 1025/12           choose [1] 1054/20
bears [4] 1032/19 1045/22 bring [2] 1037/24 1049/20 chooses [1] 1050/16
 1046/11 1046/14          brogow [1] 1006/24            circle [1] 1023/10
because [24] 1009/25      broker [1] 1013/9             citation [1] 1012/10
 1011/21 1014/21 1015/9   brought [1] 1031/12           cited [1] 1015/9
 1017/12 1018/22 1020/4   Broward [1] 1026/4            claimed [3] 1016/10
 1021/15 1022/6 1022/15   Bruce [2] 1006/21 1006/21 1022/18 1031/1
 1022/22 1023/14 1024/3   bucket [1] 1031/18            claiming [2] 1018/14
 1024/9 1028/9 1029/10    bunch [3] 1021/16 1027/7       1018/15
 1031/16 1031/17 1033/21   1027/25                      claims [1] 1034/5
 1036/9 1044/9 1045/1     burden [4] 1015/7 1015/8 clarifies [1] 1014/9
 1047/13 1047/22           1018/1 1022/24               clear [2] 1014/17 1036/11
been [22] 1010/6 1014/21 BUSCHEL [8] 1007/2 1007/3 Clearly [1] 1013/12
 1016/11 1017/7 1017/10    1007/5 1008/4 1010/1         Clintons's [1] 1028/2
 1017/21 1018/20 1018/20   1012/15 1012/18 1031/14      Clip [2] 1049/14 1049/18
 1019/10 1019/11 1023/6                                 clock [2] 1009/19 1010/10
 1032/5 1032/18 1032/21   C                             close [2] 1009/21 1012/1
 1033/4 1033/22 1040/5    call [1] 1010/14              closely [1] 1016/21
 1048/24 1050/14 1050/15  called [1] 1015/2             closer [1] 1033/3
 1051/10 1053/10          calling [1] 1015/6            closing [6] 1009/25
before [21] 1006/10       campaign [12] 1021/15          1010/13 1011/8 1036/2
 1010/9 1010/17 1012/13    1021/17 1023/9 1033/2         1053/2 1053/7
 1014/12 1015/22 1020/7    1033/12 1034/21 1034/23      closings [3] 1009/16
 1022/1 1022/1 1024/12     1034/24 1035/4 1035/10        1010/17 1010/20
 1028/7 1036/1 1037/10     1035/20 1035/25              colleague [1] 1025/24
 1037/24 1045/15 1046/15  campaign's [1] 1034/23        colloquy [1] 1054/5
 1046/16 1047/17 1051/6   CAMPION [2] 1007/2 1007/6 COLUMBIA [3] 1006/1
 1053/6 1054/2            can [23] 1009/11 1009/17       1006/16 1007/16
began [1] 1014/6           1009/24 1015/1 1015/20       come [4] 1009/8 1009/16
begin [2] 1009/16 1053/2   1018/10 1019/21 1020/1        1023/11 1034/23
beginning [2] 1029/23      1020/9 1020/9 1020/13        comes [2] 1023/11 1043/14
 1053/11                   1028/20 1036/22 1036/25      coming [2] 1023/10
begins [1] 1026/4          1037/23 1043/14 1044/20       1023/10
behalf [2] 1008/7 1018/3   1047/10 1048/6 1051/18       committee [4] 1029/25
being [4] 1015/1 1015/14   1051/23 1053/5 1053/25        1030/21 1030/24 1031/25
 1016/2 1016/18           can't [2] 1017/17 1047/13 committee's [5] 1027/13
believe [7] 1010/5        candidate [1] 1028/2           1032/4 1032/12 1032/14
 1013/15 1013/18 1015/4   cannot [3] 1015/11             1032/18
 1019/13 1020/5 1022/25    1024/15 1054/15              common [2] 1025/25
bench [2] 1010/14 1054/2 caps [1] 1045/3                 1026/25
benefit [2] 1015/14       careful [2] 1047/21           common-law [2] 1025/25
 1024/8                    1047/25                       1026/25
BERMAN [1] 1006/11        case [18] 1009/10 1009/14 communicate [6] 1016/25
besides [2] 1021/1         1009/21 1009/23 1010/17       1017/6 1017/19 1018/17
 1024/21                   1011/7 1014/6 1015/9          1019/7 1019/24
best [5] 1015/10 1015/10   1025/7 1037/6 1045/9         communicated [3] 1017/9
 1018/22 1026/23 1056/3    1046/8 1050/14 1052/11        1020/14 1033/6
between [19] 1010/12       1052/12 1053/15 1054/19      communicates [1] 1034/18
 1010/20 1012/25 1013/1    1054/22                      communicating [1] 1019/20
 1013/10 1014/10 1016/3   certainly [8] 1011/12         communication [3] 1013/1
 1016/5 1016/6 1016/9      1012/7 1017/7 1036/3          1014/21 1024/6
 1016/10 1018/16 1025/16   1036/22 1046/12 1047/4       communications [13]
 1026/9 1033/1 1033/11     1054/1                        1014/7 1014/11 1014/13
 1033/14 1035/7 1054/9    CERTIFICATE [1] 1056/1         1016/3 1016/21 1027/5
                                                                                1060
    Case 1:19-cr-00018-ABJ   Corsi [5]  1013/3  1013/12   1044/12 1044/14
                              Document 304 Filed 02/14/20 Page 55 of 65   1045/20
C                             1014/24 1027/23 1034/6      1045/21 1046/2 1046/3
communications... [7]        couch [1] 1029/15            1046/4 1047/18 1053/9
 1027/7 1029/5 1029/7        could [12] 1016/11 1024/2 DC [2] 1006/17 1007/18
 1035/3 1035/7 1035/23        1028/25 1032/5 1033/9      decide [1] 1036/9
 1054/9                       1034/8 1035/2 1043/24      decision [3] 1037/8
community [1] 1030/25         1044/1 1046/7 1047/17       1054/21 1055/4
comparison [1] 1021/9         1047/18                    defendant [6] 1006/8
complete [3] 1009/14         couldn't [3] 1023/24         1006/21 1007/2 1025/16
 1011/19 1053/1               1031/14 1043/25             1054/5 1054/9
completing [1] 1023/10       counsel [1] 1056/7          defendant's [6] 1009/4
computer [1] 1021/18         count [15] 1012/6 1012/10 1009/10 1037/9 1037/13
concern [2] 1033/24           1012/12 1013/15 1013/18     1050/15 1050/22
 1040/11                      1013/21 1013/21 1015/25    defense [15] 1008/7
concerned [1] 1031/6          1016/16 1018/22 1021/3      1009/5 1009/14 1010/21
conclude [3] 1033/9           1025/1 1032/23 1035/16      1011/6 1021/13 1025/14
 1034/8 1035/2                1053/22                     1028/14 1028/19 1028/22
conclusions [1] 1032/12      Count 3 [1] 1015/25          1032/2 1037/15 1038/7
conduct [1] 1032/15          country [1] 1013/7           1038/8 1045/7
conference [4] 1009/16       Counts [2] 1013/19          defined [2] 1013/6
 1011/24 1012/1 1012/14       1032/23                     1013/16
Congress [8] 1013/24         Counts 2 [1] 1013/19        definition [4] 1013/17
 1015/16 1019/5 1019/8       County [1] 1026/5            1025/25 1026/1 1026/25
 1019/23 1024/11 1029/15     couple [3] 1012/21          delayed [1] 1053/6
 1051/21                      1018/11 1047/24            deliberate [1] 1051/13
congressional [2] 1020/3     course [2] 1013/4 1026/19 deliberately [1] 1015/1
 1031/6                      COURT [27] 1006/1 1007/15 described [2] 1018/7
Congressman [2] 1016/20       1007/15 1007/16 1012/19     1047/23
 1021/19                      1012/22 1013/2 1013/3      despite [1] 1015/12
congressmen's [1] 1021/20     1013/5 1013/20 1015/18     dictionary [2] 1025/25
connection [3] 1023/9         1015/23 1017/23 1019/1      1026/24
 1024/6 1051/11               1019/1 1019/2 1021/23      did [28] 1012/20 1013/12
consider [4] 1025/7           1022/1 1024/13 1024/14      1013/13 1013/13 1016/25
 1044/20 1051/11 1053/21      1025/24 1028/18 1033/13     1017/6 1018/3 1018/5
consideration [2] 1037/13     1046/15 1050/19 1052/1      1018/6 1018/8 1018/17
 1052/21                      1056/5                      1019/6 1019/17 1019/18
considering [1] 1030/21      Court's [2] 1024/4 1050/7 1019/24 1021/7 1021/8
consistent [1] 1049/12       courtroom [3] 1044/12        1021/8 1026/12 1027/18
conspiracy [2] 1023/15        1053/7 1053/15              1028/7 1029/15 1034/21
 1023/15                     cover [3] 1044/4 1044/10     1036/10 1036/11 1036/17
Constitution [1] 1007/17      1044/11                     1047/20 1048/21
constitutional [1]           covered [1] 1044/12         didn't [23] 1010/19
 1054/11                     covers [1] 1044/5            1014/3 1014/16 1015/17
consummation [1] 1015/12     CR [1] 1006/4                1017/3 1017/19 1019/8
contact [2] 1016/2 1034/5    credibility [1] 1046/14      1020/4 1022/19 1023/17
content [5] 1030/18          Credico [12] 1013/5          1033/17 1037/12 1044/9
 1031/13 1035/18 1035/19      1013/13 1014/18 1014/18     1044/11 1046/10 1046/10
 1035/23                      1014/20 1014/22 1015/3      1046/23 1046/24 1047/5
contents [3] 1008/1           1017/4 1017/13 1019/23      1047/14 1048/20 1048/20
 1045/11 1045/14              1021/7 1028/10              1050/9
context [3] 1015/21          credit [1] 1031/1           different [1] 1044/3
 1015/24 1027/15             criminal [3] 1006/3         directed [1] 1045/21
continue [2] 1009/10          1037/5 1037/8              directly [2] 1019/17
 1053/10                     cross [2] 1046/10 1054/18 1035/7
continued [1] 1007/1         cross-examine [1] 1046/10 disclosures [2] 1030/18
convene [1] 1053/18          cross-examined [1]           1031/13
conversation [2] 1035/18      1054/18                    discuss [2] 1036/1
 1045/17                     Crystal [2] 1007/15          1053/11
conversations [5] 1032/25     1056/12                    discussed [10] 1011/4
 1033/10 1035/12 1035/19     crystalmpilgrim [1]          1032/25 1033/10 1035/11
 1035/21                      1007/18                     1035/19 1035/21 1045/15
cooperation [2] 1043/21      cutout [1] 1031/1            1045/20 1045/20 1054/25
 1045/4                                                  discussing [4] 1035/3
coordinate [1] 1053/4        D                            1035/23 1050/14 1050/15
copies [1] 1051/12           D.C [1] 1006/6              dissemination [1] 1021/14
corners [1] 1022/20          damaging [1] 1028/1         DISTRICT [7] 1006/1
correct [5] 1032/12          data [3] 1021/25 1024/5      1006/1 1006/11 1006/16
 1036/17 1036/24 1055/4       1024/5                      1007/16 1007/16 1056/5
 1056/2                      date [2] 1056/5 1056/12     divided [1] 1010/12
correctly [2] 1044/22        day [14] 1006/5 1023/21     DNC [4] 1021/25 1023/6
 1045/1                       1023/24 1044/6 1044/11      1024/5 1030/5
                                                                                1061
    Case 1:19-cr-00018-ABJ    1025/2  1025/5             exactly  [2] 1029/25
                              Document 304 Filed 02/14/20 Page 56 of 65
D                            elicit [1] 1046/11           1036/4
do [42] 1010/1 1010/19       else [5] 1018/6 1022/14     examinations [1] 1010/6
 1010/25 1011/5 1011/16       1050/6 1053/12 1055/6      examine [1] 1046/10
 1011/23 1012/3 1013/15      email [17] 1006/18          examined [1] 1054/18
 1018/3 1018/6 1019/13        1006/19 1006/19 1006/20    example [5] 1015/25
 1020/5 1022/19 1025/2        1006/24 1007/5 1007/6       1016/19 1018/22 1019/9
 1027/5 1028/7 1028/15        1007/10 1007/14 1007/18     1035/1
 1032/13 1033/5 1033/23       1011/2 1027/23 1030/14     except [2] 1046/8 1047/22
 1036/7 1036/16 1037/1        1033/14 1034/5 1034/13     exceptions [1] 1046/9
 1037/13 1040/12 1043/22      1035/1                     excerpts [4] 1030/23
 1044/9 1045/20 1050/2       emails [4] 1011/2 1015/22 1032/7 1032/11 1032/13
 1051/14 1052/7 1052/19       1021/6 1022/5              exchange [6] 1026/18
 1052/24 1053/11 1053/12     embassy [1] 1027/24          1033/14 1034/6 1034/8
 1053/13 1054/10 1054/13     embrace [2] 1021/19          1035/1 1043/18
 1054/14 1054/16 1054/20      1021/20                    excluded [7] 1037/21
 1055/4                      embraced [1] 1024/14         1039/10 1039/21 1039/22
Docket [2] 1009/3 1039/10    embraces [2] 1017/24         1048/4 1048/16 1048/24
documentary [1] 1016/13       1018/23                    excuse [1] 1053/8
documents [2] 1031/8         employed [2] 1013/9         excused [1] 1053/17
 1049/9                       1056/8                     exhibit [18] 1008/8
does [8] 1009/22 1014/25     encourage [1] 1010/7         1008/10 1011/4 1026/15
 1017/10 1017/21 1018/19     end [3] 1023/21 1023/24      1030/3 1030/7 1037/19
 1023/2 1047/1 1052/5         1029/3                      1037/25 1038/3 1038/5
doesn't [11] 1021/17         ended [1] 1021/21            1038/8 1049/15 1049/18
 1021/19 1030/14 1035/9      enough [1] 1036/21           1050/22 1051/3 1051/4
 1043/23 1044/4 1045/2       ensure [1] 1052/23           1051/22 1051/25
 1045/3 1046/6 1047/4        entity [1] 1031/1           exhibits [12] 1010/21
 1047/23                     escort [1] 1053/16           1011/6 1031/11 1036/22
doing [1] 1024/11            Esquire [9] 1006/14          1037/20 1037/23 1038/7
DOJ [1] 1024/12               1006/14 1006/15 1006/15     1050/22 1051/7 1051/9
domain [2] 1021/21            1006/21 1007/2 1007/2       1051/12 1051/14
 1028/10                      1007/7 1007/11             existence [2] 1013/16
don't [32] 1010/18 1011/5    essentially [1] 1016/10      1016/17
 1011/12 1011/22 1012/6      establish [4] 1020/5        expect [1] 1011/9
 1012/9 1015/4 1016/7         1027/19 1028/13 1028/16    explain [1] 1043/14
 1016/8 1016/15 1017/7       established [5] 1016/12     explained [1] 1029/24
 1019/21 1020/1 1021/19       1025/3 1032/21 1036/5      express [1] 1030/19
 1022/7 1022/22 1022/25       1055/7                     expressly [1] 1035/22
 1031/4 1031/10 1032/20      evasive [1] 1015/1          extent [1] 1012/4
 1036/6 1040/16 1043/22      even [9] 1011/1 1012/9
 1044/13 1045/15 1045/19      1016/7 1020/7 1021/6       F
 1046/13 1047/1 1047/10       1022/25 1027/20 1028/14    fact [11] 1018/19 1018/25
 1048/19 1050/8 1054/14       1044/13                     1019/14 1020/6 1020/19
done [3] 1009/13 1034/1      evening [3] 1053/16          1022/15 1032/4 1032/13
 1052/23                      1053/25 1055/10             1034/6 1035/2 1052/25
doubt [5] 1016/17 1017/8     ever [3] 1019/13 1046/20 failed [1] 1013/21
 1018/19 1036/6 1052/16       1050/8                     fair [2] 1010/6 1023/12
down [3] 1034/2 1049/10      every [8] 1013/7 1017/14 fairly [1] 1035/17
 1050/1                       1029/3 1034/2 1045/23      fall [1] 1022/19
draft [1] 1010/8              1045/23 1046/2 1047/11     falls [1] 1021/3
draw [1] 1047/13             Everybody [1] 1055/9        false [18] 1012/5 1012/6
dumps [1] 1027/24            everyone [1] 1037/2          1013/24 1014/21 1014/24
during [4] 1022/2 1044/5     everything [3] 1009/12       1017/22 1018/21 1020/18
 1045/10 1046/7               1024/24 1052/24             1020/22 1024/16 1024/20
                             evidence [38] 1009/20        1028/17 1032/17 1032/22
E                             1009/23 1016/13 1021/2      1036/5 1036/11 1044/2
e-mailed [2] 1033/18          1021/25 1024/22 1025/2      1047/19
 1033/20                      1025/4 1026/19 1027/21     falsely [7] 1016/1
e-mailing [1] 1017/13         1028/12 1029/11 1032/7      1025/18 1026/17 1032/24
each [3] 1009/20 1012/6       1033/8 1033/14 1034/7       1035/9 1035/11 1035/17
 1025/19                      1034/12 1034/20 1035/14    falsity [1] 1028/13
earlier [1] 1014/23           1036/23 1037/12 1037/15    far [2] 1010/5 1010/6
early [1] 1053/9              1037/24 1045/12 1046/12    fault [1] 1012/8
easily [1] 1029/9             1047/7 1047/15 1047/22     favorable [5] 1026/20
East [2] 1007/8 1007/12       1050/16 1050/21 1051/4      1027/21 1028/12 1033/9
either [5] 1011/8 1015/13     1051/10 1052/1 1052/6       1034/7
 1017/23 1018/20 1019/1       1052/11 1052/16 1052/17    FCRR [2] 1007/15 1056/12
election [4] 1029/4           1052/21                    Fear [1] 1033/24
 1029/7 1031/7 1032/15       exact [3] 1012/5 1016/7     Federal [1] 1037/7
element [3] 1024/21           1016/8                     few [1] 1052/12
                                                                                 1062
    Case 1:19-cr-00018-ABJ    1033/11 1034/19 1035/7      1016/21  1019/5
                              Document 304 Filed 02/14/20 Page 57 of 65   1019/17
F                             1039/12 1047/24 1050/18     1020/18 1023/4 1023/6
fifteen [2] 1009/24           1053/12                     1024/6 1025/15 1027/2
 1010/14                     go-between [10] 1014/10      1027/3 1029/5 1029/6
file [2] 1012/20 1053/24      1016/3 1016/5 1016/9        1030/17 1031/15 1032/24
financially [1] 1056/9        1016/10 1018/16 1026/9      1033/5 1033/22 1033/22
find [1] 1040/11              1033/1 1033/11 1035/7       1035/19 1036/16 1045/24
fine [3] 1010/12 1011/8      go-rounds [1] 1047/24        1046/4
 1011/18                     goes [2] 1018/12 1046/9     Haley [3] 1049/11 1053/4
finishes [1] 1049/17         going [43] 1009/5 1009/8     1053/16
first [8] 1011/15 1012/23     1009/9 1009/11 1009/11     handed [1] 1023/6
 1013/14 1018/11 1025/15      1009/12 1009/19 1010/10    handle [1] 1036/25
 1025/21 1033/14 1047/23      1010/24 1011/11 1011/13    happened [3] 1014/22
five [1] 1010/9               1011/20 1011/21 1012/11     1023/12 1044/5
FL [4] 1006/23 1007/4         1017/23 1018/6 1021/15     happy [1] 1013/19
 1007/9 1007/13               1022/11 1022/19 1023/11    has [23] 1010/12 1013/2
flow [1] 1013/1               1024/23 1027/25 1028/1      1027/7 1028/18 1030/25
focus [2] 1025/6 1031/11      1033/25 1034/1 1034/3       1032/6 1034/4 1036/4
follow [1] 1016/22            1034/18 1036/7 1036/16      1036/11 1037/16 1040/5
following [3] 1022/25         1037/8 1039/19 1044/25      1040/7 1043/22 1044/9
 1036/22 1050/21              1049/9 1049/10 1049/11      1044/17 1045/4 1045/20
foregoing [1] 1056/2          1050/1 1052/11 1052/19      1048/24 1049/11 1050/6
foreign [1] 1034/25           1052/20 1052/22 1053/2      1050/14 1052/12 1052/15
form [2] 1012/4 1036/3        1053/8 1054/21             hasn't [1] 1032/21
format [1] 1051/21           gone [1] 1036/18            have [77]
Fort [3] 1006/23 1007/9      good [5] 1015/25 1045/13 haven't [5] 1011/1
 1007/13                      1049/13 1050/20 1055/9      1022/15 1024/22 1036/16
forward [3] 1034/3           got [4] 1020/7 1023/2        1050/15
 1034/19 1034/19              1023/18 1047/11            having [4] 1014/13
foundation [1] 1028/3        government [23] 1009/7       1015/12 1017/25 1034/5
four [2] 1021/9 1022/20       1010/3 1012/3 1014/25      he [134]
Fourth [1] 1006/17            1018/24 1025/15 1026/20    he's [9] 1015/4 1015/17
friend [9] 1014/10 1016/4     1027/17 1027/22 1028/13     1016/18 1017/13 1035/12
 1018/16 1026/9 1027/24       1028/15 1029/9 1032/6       1043/20 1043/25 1043/25
 1033/1 1033/11 1034/15       1033/9 1034/8 1034/20       1049/11
 1034/17                      1037/12 1040/7 1044/18     head [4] 1016/2 1029/12
Ft [1] 1007/4                 1046/21 1047/7 1052/5       1032/3 1032/10
full [2] 1030/10 1031/5       1052/15                    health [1] 1028/2
full-well [1] 1030/10        government's [8] 1012/23 hear [5] 1052/20 1052/22
fully [2] 1031/16 1054/25     1014/19 1030/3 1037/25      1052/25 1053/13 1053/24
further [6] 1028/18           1038/3 1038/5 1045/5       heard [7] 1013/2 1021/12
 1033/17 1036/12 1053/21      1050/22                     1025/14 1028/4 1034/4
 1056/7 1056/9               Government's Exhibits [1]    1045/17 1052/10
future [1] 1034/11            1050/22                    hearing [6] 1011/14
G                            Gowdy [1] 1016/20            1026/2 1027/1 1029/24
                             Gowdy's [1] 1021/20          1032/10 1056/9
Gates [4] 1019/9 1028/4      grand [5] 1047/3 1047/6     hearings [1] 1030/2
 1033/7 1045/4                1047/6 1047/15 1047/17     HELD [1] 1006/10
gather [2] 1009/15 1053/1    GRANT [1] 1007/7            help [1] 1052/17
gave [1] 1022/13             granted [1] 1043/18         helpful [1] 1053/24
general [1] 1036/6           granting [1] 1043/21        here [13] 1025/15 1025/25
gentlemen [1] 1050/20        ground [2] 1020/10           1027/11 1027/11 1029/1
get [5] 1010/17 1012/13       1045/16                     1030/10 1030/15 1044/4
 1021/24 1036/1 1051/6       group [1] 1052/23            1045/20 1046/12 1046/18
gets [3] 1010/13 1015/14     Gsmith [1] 1007/10           1049/24 1053/5
 1024/8                      Guccifer [4] 1022/14        Here's [2] 1026/4 1026/5
getting [2] 1011/22           1030/25 1031/10 1031/17    highlight [1] 1012/21
 1028/6                      Guccifer 2.0 [1] 1030/25 him [31] 1014/16 1015/6
Gibbons [1] 1007/3           guilt [1] 1027/20            1016/20 1017/5 1017/6
give [5] 1009/5 1009/7       guy [4] 1027/8 1027/9        1017/7 1017/9 1018/3
 1009/20 1011/25 1052/18      1027/12 1027/13             1018/18 1019/9 1019/16
given [6] 1009/20 1034/4                                  1019/24 1020/12 1020/16
 1045/23 1046/2 1046/22      H                            1020/17 1020/18 1029/25
 1053/20                     ha [2] 1027/8 1027/8         1033/25 1034/1 1043/23
gmail.com [2] 1007/14        hack [3] 1021/8 1021/13      1043/24 1043/25 1044/19
 1007/18                      1031/1                      1046/10 1046/23 1047/4
go [21] 1010/18 1011/20      hacked [1] 1022/12           1047/5 1047/14 1047/18
 1012/17 1013/19 1014/10     hacking [3] 1022/7 1030/5 1047/18 1047/20
 1016/3 1016/5 1016/5         1030/14                    himself [1] 1029/23
 1016/9 1016/10 1018/10      had [27] 1009/2 1014/10     his [36] 1013/24 1014/9
 1018/16 1026/9 1033/1        1014/21 1014/23 1015/16     1015/6 1016/1 1016/9
                                                                             1063
                           1037/14                     1021/10 1021/22 1022/6
H Case 1:19-cr-00018-ABJ incompetence
                           Document 304 Filed 02/14/20 Page 58 of 65
                                       [1] 1015/13     1022/6 1023/3 1023/22
his... [31] 1017/17       incorrect [1] 1032/12        1024/2 1030/11 1031/5
 1026/7 1027/19 1029/24   indeed [3] 1020/5 1021/25 1031/6 1031/15 1032/5
 1030/12 1030/19 1031/16   1029/23                     1032/14 1032/18
 1031/17 1031/24 1032/10  independent [1] 1019/5      involved [5] 1033/2
 1032/25 1033/1 1033/1    indictment [9] 1013/22       1033/12 1035/4 1035/20
 1033/10 1033/11 1034/5    1014/6 1015/24 1017/24      1035/24
 1034/10 1035/3 1035/18    1018/24 1020/2 1024/12     is [107]
 1035/19 1035/21 1035/23   1024/13 1026/11            isn't [5] 1022/15 1023/3
 1043/16 1043/18 1044/4   inference [1] 1044/25        1023/9 1023/12 1023/22
 1044/7 1045/20 1046/14   inferences [1] 1047/13      issue [3] 1022/12 1027/11
 1047/15 1054/6 1054/9    information [13] 1021/16     1027/11
Honor [14] 1025/12         1022/10 1027/25 1028/6     issued [1] 1032/8
 1036/14 1037/5 1047/8     1028/9 1030/6 1033/23      it [131]
 1052/7 1052/9 1054/4      1034/4 1034/9 1035/8       it's [30] 1012/10 1015/20
 1054/7 1054/13 1054/16    1035/10 1052/22 1053/21     1016/5 1016/5 1017/16
 1054/23 1055/2 1055/5    InfoWars [1] 1026/6          1017/17 1018/25 1022/10
 1055/8                   initial [2] 1010/13          1023/14 1023/14 1026/1
HONORABLE [1] 1006/11      1026/17                     1026/7 1026/25 1027/25
hope [1] 1012/2           initiates [1] 1014/8         1043/17 1043/22 1044/3
hopefully [1] 1053/6      inquire [1] 1054/8           1044/3 1044/6 1044/15
hour [6] 1009/21 1009/22 instead [1] 1034/2            1044/16 1044/19 1045/2
 1009/24 1010/14 1050/9   instruct [2] 1010/17         1045/4 1046/2 1047/1
 1050/9                    1010/18                     1047/2 1047/2 1050/15
hour's [1] 1036/23        instruction [4] 1009/15      1052/16
House [4] 1014/12 1032/7   1011/24 1012/14 1053/23    its [3] 1018/24 1024/12
 1032/8 1051/19           instructions [6] 1011/21     1025/24
how [19] 1010/1 1010/15    1011/25 1036/2 1052/24     itself [4] 1029/11
 1020/1 1021/7 1021/8      1052/25 1053/19             1029/13 1032/7 1046/25
 1021/8 1021/21 1022/9    intelligence [3] 1030/25
 1023/2 1023/18 1024/2     1031/2 1051/20             J
 1026/1 1026/25 1027/25   intend [2] 1036/10 1052/5 JACKSON [1] 1006/11
 1029/13 1045/21 1046/11  intended [2] 1015/15        January [4] 1047/3 1047/4
 1046/14 1047/21           1052/17                     1047/6 1047/16
however [1] 1034/2        intends [1] 1011/6          JASON [1] 1006/7
HPSCI [2] 1013/24 1021/10 intent [2] 1015/12          JED [1] 1006/15
                           1015/13                    JOHN [2] 1006/14 1030/5
I                         interactions [2] 1013/25 jokes [1] 1027/8
I'll [3] 1009/7 1049/5     1014/1                     JON [1] 1006/15
 1055/10                  interested [2] 1022/20      JONATHAN [1] 1006/14
I'm [27] 1009/5 1009/8     1056/10                    Jonathan.kravis3 [1]
 1009/9 1009/11 1009/11   interfere [3] 1021/15        1006/18
 1009/12 1009/19 1010/4    1021/17 1021/17            journalist [7] 1017/17
 1010/10 1010/16 1011/21  interference [7] 1021/6      1017/17 1017/20 1018/17
 1011/23 1013/19 1014/7    1021/13 1021/19 1029/4      1019/23 1020/15 1026/8
 1017/24 1020/1 1020/16    1029/8 1031/7 1032/15      JR [1] 1006/7
 1020/20 1031/3 1031/4    intermediaries [6]          JUDGE [5] 1006/11 1010/23
 1036/16 1037/8 1045/21    1012/25 1013/2 1014/2       1012/16 1036/25 1051/15
 1046/18 1050/1 1050/2     1017/25 1018/1 1018/25     judgment [3] 1009/4
 1053/8                   intermediary [58]            1012/20 1029/10
I've [9] 1009/2 1014/5    internet [1] 1053/14        Julian [1] 1019/11
 1014/5 1015/9 1015/10    interprets [1] 1018/24      July [1] 1031/9
 1017/20 1021/12 1050/8   interrogatories [1]         juror [1] 1033/9
 1053/20                   1053/23                    jurors [2] 1049/12
IAN [1] 1006/14           interrupted [1] 1009/18      1050/13
identified [5] 1014/16    interview [8] 1026/6        jury [35] 1006/5 1006/10
 1014/19 1016/4 1016/11    1043/16 1044/5 1044/19      1009/15 1009/16 1009/23
 1017/16                   1045/10 1045/11 1045/14     1010/17 1011/6 1011/21
identity [3] 1016/9        1045/24                     1011/24 1011/25 1012/13
 1016/10 1022/14          interviewed [3] 1044/12      1018/25 1022/1 1034/4
ignorance [1] 1015/13      1044/14 1046/4              1036/2 1036/4 1037/24
immunity [4] 1043/18      introduce [7] 1010/22        1044/20 1045/15 1046/13
 1043/21 1044/3 1046/6     1037/20 1048/6 1050/16      1047/3 1047/6 1047/6
impact [1] 1027/25         1050/17 1052/6 1054/19      1047/15 1047/17 1049/10
impeded [1] 1015/13       introduced [5] 1024/22       1049/20 1050/12 1051/5
implicitly [1] 1032/20     1027/1 1030/23 1032/6       1051/7 1051/9 1052/1
important [2] 1015/8       1052/11                     1053/17 1053/19 1053/20
 1023/22                  introductory [1] 1022/9     just [43] 1009/12 1010/7
inclined [1] 1011/23      investigating [1] 1031/25 1010/24 1011/3 1011/7
included [2] 1023/18      investigation [14]           1011/11 1011/14 1012/12
                                                                                1064
    Case 1:19-cr-00018-ABJ    1031/17 1049/20            materialize [1]
                              Document 304 Filed 02/14/20 Page 59 of 65   1033/18
J                            letter [13] 1036/8          materials [2] 1028/1
just... [35] 1014/24          1043/15 1043/17 1043/20     1033/17
 1016/8 1016/15 1017/13       1043/22 1043/23 1044/3     matter [11] 1013/10
 1017/15 1017/20 1019/6       1044/4 1044/6 1045/1        1015/15 1023/2 1031/21
 1019/7 1019/25 1020/8        1045/9 1045/16 1046/24      1032/3 1032/13 1032/16
 1020/13 1022/5 1022/7       lie [4] 1015/11 1015/12      1046/2 1048/19 1054/25
 1024/22 1025/1 1025/4        1015/15 1017/3              1056/6
 1026/12 1028/4 1031/12      lied [3] 1016/8 1016/9      matters [3] 1009/9 1024/8
 1031/16 1035/14 1037/21      1017/25                     1030/20
 1043/20 1044/4 1044/8       light [6] 1026/19 1027/15 may [8] 1009/6 1012/19
 1044/14 1044/15 1047/10      1027/21 1028/12 1033/8      1013/10 1030/8 1032/9
 1047/21 1049/12 1050/7       1034/7                      1035/22 1047/16 1050/19
 1051/18 1052/17 1053/14     like [14] 1010/4 1010/10 maybe [2] 1045/8 1045/9
 1054/4                       1011/6 1011/13 1011/15     me [14] 1009/12 1009/19
justice [1] 1047/19           1012/21 1025/11 1025/19     1014/6 1014/10 1024/22
K                             1026/19 1027/2 1029/2       1025/6 1028/11 1037/23
                              1034/25 1045/4 1047/11      1043/14 1052/20 1053/21
keep [3] 1015/5 1023/24      limited [2] 1021/13          1054/10 1054/24 1056/4
 1053/14                      1045/2                     mean [3] 1044/7 1045/7
key [1] 1024/12              list [6] 1010/25 1011/4      1047/14
keyed [1] 1026/17             1037/19 1037/19 1037/22    meaning [2] 1013/6 1013/8
kill [2] 1033/25 1034/1       1045/8                     means [1] 1046/11
kind [1] 1028/25             literally [2] 1036/10       meant [3] 1014/11 1015/19
knew [6] 1029/20 1029/22      1036/10                     1029/6
 1029/25 1030/13 1031/5      little [3] 1027/2 1033/3 measures [3] 1022/21
 1047/16                      1043/23                     1023/18 1023/19
know [15] 1011/9 1012/9      load [1] 1034/2             mediator [1] 1013/9
 1016/23 1016/24 1022/18     London [2] 1034/15          meet [1] 1011/24
 1023/20 1035/14 1036/4       1034/17                    meeting [2] 1046/7 1047/3
 1036/6 1044/9 1044/13       long [3] 1010/10 1011/3     meets [1] 1027/10
 1044/14 1045/15 1045/19      1050/6                     members [5] 1026/18
 1047/2                      longer [1] 1010/13           1026/22 1029/15 1030/24
knowingly [1] 1036/5         look [5] 1013/22 1015/20     1051/9
knowledge [2] 1030/17         1015/21 1015/23 1028/23    memorandum [2] 1009/3
 1053/14                     looked [4] 1011/1 1014/5     1013/7
KRAVIS [5] 1006/14 1008/5     1014/5 1033/8              mentioned [1] 1012/3
 1025/11 1025/13 1054/3      looking [1] 1023/13         met [1] 1013/5
L                            lot [2] 1011/23 1021/5      MICHAEL [1] 1006/14
                             lunch [5] 1009/18 1010/20 Michael.marando [1]
labeled [1] 1021/9            1012/1 1036/16 1053/5       1006/19
labeling [1] 1044/8          lying [2] 1015/17 1015/19 middleman [3] 1019/20
lack [1] 1021/2                                           1019/20 1019/22
ladies [1] 1050/20           M                           might [3] 1010/14 1020/20
language [2] 1012/7          made [9] 1013/8 1013/24      1021/17
 1015/6                       1014/7 1014/17 1020/20     mind [1] 1019/5
largely [2] 1030/2 1030/4     1020/23 1037/17 1046/19    minutes [3] 1009/25
Las [2] 1007/8 1007/12        1050/8                      1010/9 1010/14
last [4] 1028/5 1034/15      mailed [2] 1033/18          misspeak [1] 1036/11
 1034/17 1038/1               1033/20                    more [8] 1009/22 1010/15
later [8] 1014/18 1014/22    mailing [1] 1017/13          1012/12 1020/12 1027/24
 1017/17 1019/23 1020/13     majority [2] 1016/20         1035/6 1052/12 1053/22
 1020/17 1026/22 1054/1       1037/11                    moreover [1] 1030/22
later so [1] 1020/13         make [9] 1009/6 1009/6      morning [12] 1009/15
latter [1] 1011/10            1023/11 1025/14 1027/16     1010/18 1030/23 1031/12
Lauderdale [4] 1006/23        1033/16 1035/14 1049/10     1033/16 1033/19 1033/21
 1007/4 1007/9 1007/13        1052/24                     1053/7 1053/18 1053/25
law [6] 1006/21 1007/11      makes [3] 1028/19 1028/22 1054/1 1055/10
 1015/9 1015/15 1025/25       1044/18                    most [6] 1015/10 1026/20
 1026/25                     making [6] 1019/10           1027/21 1028/12 1033/8
lawyer [3] 1047/2 1047/2      1020/18 1028/25 1032/2      1034/7
 1054/9                       1044/1 1055/3              motion [13] 1009/4
lawyers [2] 1052/16          Malloch [3] 1013/4           1012/15 1012/21 1013/7
 1054/10                      1013/13 1014/24             1021/4 1024/25 1028/23
learned [1] 1053/15          manage [1] 1036/17           1029/10 1036/13 1037/9
least [3] 1014/2 1032/20     many [1] 1047/13             1037/13 1037/16 1037/17
 1033/6                      MARANDO [1] 1006/14         move [11] 1011/7 1011/12
legal [2] 1052/20 1053/21    material [4] 1024/2          1028/19 1028/20 1036/22
let [1] 1049/6                1031/14 1032/6 1032/18      1037/15 1037/23 1049/14
let's [7] 1015/24 1017/2     materiality [2] 1032/19      1049/17 1051/4 1051/25
 1017/2 1019/9 1023/3         1032/21                    moved [1] 1037/11
                                                                            1065
                         necessary [1]   1012/10     offer [3]  1045/2 1045/3
M Case 1:19-cr-00018-ABJ need
                          Document 304 Filed 02/14/20 Page 60 of 65
                              [15] 1009/22 1011/12 1046/6
moves [1] 1012/20         1011/20 1012/13 1016/21    offered [1] 1032/11
moving [1] 1047/7         1016/23 1016/24 1017/7     offers [1] 1045/2
Mr [12] 1008/4 1008/5     1022/25 1045/1 1049/10     Office [3] 1006/16
 1012/18 1013/23 1019/3   1052/13 1052/24 1052/25     1006/21 1007/11
 1025/13 1027/6 1028/5    1053/5                     offices [1] 1034/23
 1034/13 1034/22 1034/23 needed [2] 1012/12          Official [1] 1007/15
 1054/3                   1053/22                    okay [33] 1010/5 1012/17
Mr. [86]                 needs [3] 1015/23 1049/6     1024/19 1024/25 1025/9
Mr. Bannon [12] 1028/5    1055/7                      1026/14 1028/20 1036/15
 1033/6 1033/15 1033/15  negotiate [1] 1013/9         1038/9 1038/25 1039/12
 1033/18 1033/20 1033/22 neither [2] 1013/12          1040/10 1040/12 1040/15
 1034/9 1034/22 1043/15   1056/7                      1042/1 1047/25 1048/8
 1045/8 1045/9           never [7] 1019/18 1021/16 1048/10 1048/12 1048/14
Mr. Buschel [3] 1010/1    1032/24 1035/10 1035/11     1048/17 1048/19 1048/23
 1012/15 1031/14          1045/14 1045/17             1049/8 1049/16 1049/19
Mr. Corsi [5] 1013/3     newspaper [1] 1053/13        1049/22 1050/2 1050/5
 1013/12 1014/24 1027/23 next [1] 1010/18             1050/10 1051/16 1052/10
 1034/6                  night [2] 1034/15 1034/17 1054/24
Mr. Credico [9] 1013/13  nine [1] 1054/1             Olas [2] 1007/8 1007/12
 1014/18 1014/18 1014/20 no [26] 1006/4 1010/23      once [2] 1015/5 1050/1
 1014/22 1015/3 1017/4    1012/12 1013/25 1016/5     one [25] 1009/17 1012/1
 1021/7 1028/10           1018/8 1019/13 1019/18      1013/4 1014/2 1015/10
Mr. Gates [4] 1019/9      1021/24 1023/7 1024/24      1015/11 1016/11 1019/8
 1028/4 1033/7 1045/4     1025/8 1027/6 1029/5        1019/13 1020/3 1023/7
Mr. Haley [3] 1049/11     1029/6 1029/11 1036/14      1028/25 1029/1 1032/13
 1053/4 1053/16           1040/9 1046/12 1048/6       1032/22 1033/22 1035/6
Mr. Kravis [1] 1025/11    1050/4 1050/6 1050/14       1035/8 1040/17 1045/23
Mr. Malloch [2] 1013/13   1051/8 1054/1 1055/8        1046/2 1047/11 1047/12
 1014/24                 no-go [1] 1016/5             1050/6 1050/14
Mr. Prince [2] 1034/21   nobody [1] 1024/7           ones [1] 1011/1
 1034/24                 none [1] 1028/23            online [1] 1053/13
Mr. Quigley [1] 1027/2   nonpublic [5] 1028/9        only [7] 1018/10 1020/14
Mr. Stone [37] 1012/20    1034/5 1034/9 1034/11       1020/16 1023/17 1031/17
 1014/6 1015/14 1022/17   1035/8                      1046/20 1049/2
 1022/22 1025/17 1026/7  not [81]                    oOo [1] 1055/12
 1026/16 1026/25 1027/3  note [1] 1037/13            opening [6] 1012/23
 1027/10 1027/11 1027/18 noted [1] 1025/24            1018/24 1024/14 1029/24
 1028/9 1029/17 1029/23  notes [1] 1056/4             1030/12 1030/19
 1030/8 1030/23 1031/3   nothing [3] 1024/25         operate [1] 1021/18
 1031/5 1032/9 1033/14    1047/17 1047/22            opportunity [7] 1009/2
 1033/18 1033/21 1033/21 notion [1] 1021/21           1009/5 1009/7 1019/18
 1033/24 1034/9 1034/13  November [3] 1006/7          1050/16 1052/14 1052/18
 1034/14 1035/2 1035/17   1039/10 1056/12            opposed [2] 1020/19
 1046/4 1050/21 1051/20  now [11] 1011/13 1011/23     1021/13
 1051/25 1052/4 1054/10   1018/14 1030/8 1032/8      order [5] 1027/19 1028/16
Mr. Stone's [6] 1022/9    1034/20 1038/7 1050/15      1049/5 1049/7 1052/23
 1029/2 1029/12 1032/3    1051/4 1051/14 1052/10     Organization [5] 1013/25
 1032/17 1034/5          number [5] 1019/16 1037/6 1014/1 1014/3 1014/4
Mr. Zelinsky [1] 1024/13  1039/11 1049/14 1049/15     1016/2
much [4] 1010/1 1010/15  numbered [1] 1051/10        Organization 1 [1] 1016/2
 1020/11 1045/3          NW [2] 1006/17 1007/17      original [1] 1045/7
multiple [1] 1013/24                                 other [15] 1011/2 1011/2
must [3] 1015/18 1019/10 O                            1020/22 1021/1 1021/20
 1019/11                 o'clock [2] 1009/17          1024/5 1024/20 1025/5
mutual [6] 1014/10 1016/3 1012/1                      1026/19 1028/18 1034/4
 1018/16 1026/9 1033/1   object [1] 1045/7            1035/8 1048/19 1049/6
 1033/11                 objection [3] 1011/5         1051/7
my [16] 1009/14 1012/2    1039/20 1051/8             otherwise [2] 1024/7
 1015/2 1017/20 1025/24  objective [1] 1032/16        1056/10
 1027/4 1027/9 1029/5    obstructed [1] 1013/23      our [7] 1009/16 1012/13
 1029/7 1031/21 1034/15  obstruction [2] 1021/3       1012/21 1021/4 1030/25
 1034/17 1037/8 1037/12   1047/19                     1046/8 1050/13
 1049/5 1056/3           obtained [1] 1034/10        out [12] 1012/6 1012/10
                         Obviously [1] 1043/17        1023/10 1023/11 1023/11
N                        occurred [1] 1045/10         1023/11 1023/21 1027/6
name [5] 1014/16 1017/17 October [3] 1031/9           1031/12 1040/11 1044/25
 1017/18 1020/16 1020/17  1033/15 1034/13             1053/16
naturally [1] 1031/7     off [1] 1026/17             outcome [1] 1056/10
NE [1] 1006/22           offense [1] 1025/6          outside [2] 1022/5 1053/1
                                                                              1066
                           1028/7  1033/23 1037/20      1047/18  1047/20
O Case 1:19-cr-00018-ABJ Document    304 Filed 02/14/20 Page 61 of 65
                           1037/21 1037/23 1054/5      prosecuted [2] 1043/25
over [7] 1011/20 1013/2   plans [2] 1027/24 1034/11 1044/1
 1013/2 1016/18 1016/18   play [6] 1011/13 1011/15 protection [2] 1046/21
 1021/12 1021/12           1011/15 1036/21 1036/23      1046/22
own [6] 1015/6 1018/3      1037/12                     prove [8] 1014/25 1015/1
 1018/24 1022/9 1030/19   played [4] 1008/8 1008/10 1017/8 1022/16 1023/24
 1054/19                   1051/24 1052/3               1025/15 1027/18 1028/15
P                         playing  [2]  1050/2         proved  [1] 1052/15
                           1051/22                     provide [1] 1034/24
P-R-O-C-E-E-D-I-N-G-S [1] pleading [1] 1009/3          provided [1] 1056/4
 1009/1                   pleasant [1] 1053/16         provides [1] 1027/24
P.A [3] 1006/21 1007/3    please [3] 1012/19           providing [1] 1034/9
 1007/7                    1050/19 1053/10             proving [1] 1024/21
p.m [9] 1006/7 1010/16    plumber [3] 1027/4 1027/6 public [7] 1014/7 1014/8
 1037/3 1037/4 1051/24     1027/9                       1014/24 1019/19 1021/21
 1053/3 1053/8 1053/17    Podesta [1] 1030/6            1023/18 1028/10
 1055/11                  Podesta's [1] 1030/14        publication [1] 1022/5
pa.com [2] 1007/5 1007/6 point [17] 1020/22            publicly [1] 1022/18
page [12] 1008/2 1016/19   1023/25 1023/25 1024/4      publish [8] 1010/24
 1018/4 1026/3 1026/5      1024/17 1025/7 1025/21       1011/6 1021/16 1049/14
 1026/12 1026/13 1030/3    1027/16 1028/19 1028/21      1049/18 1051/7 1051/14
 1030/7 1030/12 1038/1     1028/22 1030/10 1032/23      1052/1
 1049/21                   1033/13 1045/6 1045/18      published [3] 1022/10
pages [4] 1016/19 1049/2   1046/19                      1031/8 1051/5
 1051/3 1056/3            police [2] 1033/25 1034/1 publishing [1] 1023/4
PAIGE [1] 1007/11         policy [2] 1034/24           purpose [1] 1013/10
papers [1] 1020/24         1034/25                     purposes [1] 1030/9
paragraph [1] 1013/23     portion [6] 1011/14          pursuant [4] 1012/7
paragraph 8 [1] 1013/23    1011/15 1011/16 1013/18      1012/8 1037/7 1037/15
paraphrasing [1] 1036/6    1051/19 1051/22             put [6] 1010/22 1015/11
parcel [1] 1021/22        portions [3] 1037/11          1024/12 1031/17 1037/21
part [4] 1021/21 1022/10   1049/6 1050/2                1047/15
 1023/3 1023/12           position [1] 1045/5          putting [3] 1010/21
particular [2] 1011/21    possible [1] 1012/4           1031/10 1040/17
 1025/2                   possibly [1] 1016/11
parties [6] 1013/1        predicted [1] 1030/14        Q
 1013/10 1049/10 1052/14  preinterview [1] 1043/23 queen [1] 1044/6
 1053/24 1056/8           premise [1] 1028/14          queen-for-a-day [1]
party [1] 1009/20         premises [1] 1022/23          1044/6
Pause [1] 1050/11         presence [1] 1053/1          question [17] 1011/5
people [4] 1010/8 1019/10 present [1] 1050/12           1015/20 1017/22 1019/8
 1033/21 1035/24          presented [1] 1034/20         1020/4 1022/3 1022/11
perhaps [1] 1013/3        previously [1] 1056/6         1022/17 1023/21 1025/25
period [1] 1036/18        Prince [5] 1034/13            1029/3 1031/12 1033/3
Permanent [1] 1051/20      1034/21 1034/22 1034/23      1036/8 1045/8 1046/23
person [22] 1014/14        1034/24                      1051/21
 1014/20 1015/2 1016/4    prior [4] 1037/10 1043/15 question-and-answer [1]
 1016/25 1017/3 1017/5     1045/13 1049/9               1051/21
 1017/13 1017/15 1017/20  privilege [1] 1018/17        questioner [3] 1015/8
 1018/12 1018/14 1019/5   probably [3] 1012/9           1015/9 1022/24
 1019/6 1019/7 1019/25     1015/25 1040/10             questioners [1] 1018/2
 1020/15 1020/15 1027/10  problem [2] 1010/25          questions [25] 1009/7
 1032/25 1033/10 1035/12   1025/21                      1016/20 1021/20 1021/20
pertains [1] 1029/3       Procedure [1] 1037/8          1022/4 1022/17 1022/23
phone [2] 1020/15 1020/16 proceed [2] 1025/7            1023/1 1024/9 1024/15
picking [2] 1010/16        1051/23                      1025/17 1025/24 1026/10
 1015/6                   proceeding [1] 1044/9         1026/16 1026/22 1026/24
piece [3] 1031/18 1032/6 proceedings [6] 1026/21        1027/14 1028/18 1029/2
 1034/12                   1030/9 1037/4 1045/22        1029/13 1029/14 1029/15
pieces [1] 1033/13         1055/11 1056/5               1029/18 1029/20 1029/22
Pilgrim [2] 1007/15       process [1] 1053/1           Quigley [2] 1026/3 1027/2
 1056/12                  professed [1] 1035/7         Quote [1] 1034/14
pillars [1] 1021/9        proffer [3] 1043/17
place [1] 1052/13          1045/9 1046/5
                                                       R
plain [2] 1013/6 1013/8   promise [3] 1043/23          radio  [1] 1053/13
Plaintiff [2] 1006/4       1046/13 1047/4              Randy [2] 1013/5 1017/13
 1006/14                  pronouns [1] 1019/2          rational [2] 1034/6
plan [3] 1009/14 1010/15 proof [5] 1013/15 1016/16 1035/2
 1053/19                   1020/2 1020/21 1021/2       reaching [1] 1051/11
planning [7] 1010/22      prosecute [3] 1046/7         read [10] 1016/8 1016/18
                                                                                1067
    Case 1:19-cr-00018-ABJ   required [3]   1027/17       1022/12 1022/14
                              Document 304 Filed 02/14/20 Page 62 of 65   1023/22
R                             1028/15 1051/3
read... [8] 1020/1 1022/8    requires [2] 1013/15        S
 1022/8 1022/9 1026/12        1040/16                    S.E [1] 1007/3
 1035/17 1053/13 1053/25     reserve [1] 1037/8          said [30] 1010/10 1012/11
really [4] 1021/17 1029/6    respect [10] 1009/9          1014/4 1014/7 1014/13
 1030/15 1047/13              1010/21 1020/24 1021/3      1014/17 1014/18 1015/2
reason [4] 1010/16            1024/20 1032/23 1036/3      1015/19 1016/9 1016/21
 1019/13 1033/20 1045/13      1036/12 1053/22 1054/6      1017/1 1017/3 1019/19
reasonable [5] 1016/16       respond [2] 1009/7           1019/23 1020/13 1020/14
 1017/8 1018/19 1036/5        1025/11                     1021/23 1022/22 1022/23
 1052/16                     responded [1] 1029/12        1027/4 1029/5 1030/25
reasons [1] 1027/17          responds [1] 1033/24         1031/3 1035/11 1047/16
rebuttal [2] 1010/13         response [1] 1026/8          1047/17 1049/12 1053/20
 1052/6                      responses [1] 1029/2         1054/10
recalling [1] 1037/5         responsible [1] 1030/5      salary [1] 1034/21
received [2] 1021/25         rest [3] 1024/23 1052/8     same [2] 1034/14 1040/13
 1037/19                      1053/9                     say [28] 1009/8 1009/9
Recess [1] 1037/3            rests [1] 1052/4             1011/12 1011/13 1011/15
recognize [1] 1032/8         resume [1] 1036/20           1011/23 1014/3 1015/24
record [4] 1024/23           resumed [1] 1037/4           1016/8 1016/25 1017/2
 1029/11 1037/17 1055/7      retire [1] 1051/13           1017/2 1017/5 1019/9
redacted [6] 1040/4          returned [1] 1050/13         1019/18 1020/8 1022/24
 1040/5 1040/7 1049/7        review [2] 1009/3 1010/8     1023/4 1023/17 1036/7
 1050/24 1051/3              revise [1] 1012/4            1036/12 1036/22 1039/19
redactions [1] 1040/16       revolves [1] 1040/11         1046/7 1047/10 1047/23
refer [4] 1027/12 1035/6     right [34] 1009/2 1010/1     1051/18 1052/16
 1035/8 1047/22               1011/12 1011/18 1011/23    saying [10] 1014/10
reference [3] 1013/3          1015/7 1024/18 1025/5       1016/22 1016/23 1017/24
 1013/23 1034/12              1025/20 1027/20 1030/16     1018/12 1019/1 1019/3
referenced [1] 1035/22        1031/19 1036/15 1036/20     1020/19 1022/4 1023/24
references [4] 1016/1         1037/1 1037/7 1044/13      says [18] 1015/10 1017/16
 1016/3 1028/2 1028/2         1045/19 1045/24 1047/9      1017/19 1018/23 1026/5
referred [6] 1014/20          1048/1 1049/19 1049/20      1027/6 1027/8 1027/23
 1026/8 1032/25 1033/1        1050/13 1051/6 1051/23      1030/2 1031/14 1031/20
 1033/10 1037/10              1052/2 1052/5 1052/8        1034/2 1035/10 1043/20
referring [9] 1014/14         1054/11 1054/17 1054/18     1043/24 1044/1 1045/3
 1018/13 1019/22 1020/8       1055/6 1055/9               1046/6
 1020/9 1027/3 1027/14       rises [1] 1044/25           schedule [1] 1053/20
 1035/12 1037/14             ROBERT [1] 1007/2           scope [3] 1022/6 1023/16
regarding [3] 1013/25        ROGER [4] 1006/7 1012/25     1030/20
 1014/1 1014/4                1024/6 1037/6              scramble [1] 1036/17
regardless [2] 1015/9        Rogow [2] 1006/21 1006/21 scrambled [1] 1036/19
 1032/3                      role [1] 1037/12            searched [1] 1013/7
relate [1] 1030/15           room [3] 1007/17 1032/10 second [8] 1013/4 1021/5
related [2] 1047/2 1056/7     1049/10                     1025/17 1027/16 1028/19
release [1] 1034/19          rounds [1] 1047/24           1028/20 1028/22 1034/12
released [1] 1053/4          ROUTMAN [2] 1007/11         security [1] 1033/24
releases [1] 1033/17          1007/11                    see [4] 1020/13 1039/19
releasing [2] 1023/7         Routmanc [1] 1007/14         1040/17 1055/10
 1023/8                      rowlaw.com [1] 1006/24      seemed [2] 1030/19 1035/8
relevance [2] 1043/15        RPR [2] 1007/15 1056/12     seems [5] 1009/19 1014/6
 1045/16                     rule [6] 1009/8 1009/9       1031/24 1035/6 1047/9
relevant [7] 1025/22          1009/12 1036/13 1037/7     seen [3] 1010/25 1015/11
 1025/24 1030/9 1030/11       1037/16                     1040/7
 1032/9 1044/15 1044/16      Rule 29 [1] 1036/13         sentence [1] 1034/18
reluctant [1] 1054/8         rules [3] 1045/16 1050/7 serious [1] 1033/24
rely [1] 1021/4               1052/20                    service [1] 1031/2
relying [1] 1035/15          run [1] 1020/9              Session [1] 1006/5
remain [1] 1049/24           runs [1] 1028/23            set [3] 1012/6 1012/10
remember [1] 1010/9          Russia [6] 1023/25 1024/3 1045/16
remembers [1] 1013/3          1025/18 1028/24 1029/16    shared [1] 1035/10
repeatedly [3] 1021/23        1031/17                    She [2] 1048/19 1048/21
 1022/23 1028/5              Russian [19] 1021/5         shifts [1] 1022/24
repetition [1] 1010/7         1021/8 1022/1 1022/7       short [2] 1021/3 1036/18
report [4] 1022/8 1032/7      1022/20 1023/5 1023/14     should [8] 1011/18
 1032/8 1037/11               1023/15 1023/18 1023/19     1011/19 1011/25 1012/6
Reporter [2] 1007/15          1024/4 1029/4 1029/7        1025/7 1040/10 1049/24
 1007/15                      1030/4 1031/1 1031/2        1052/25
Representative [1] 1026/3     1031/7 1031/18 1032/14     show [3] 1030/23 1032/13
require [1] 1020/2           Russians [4] 1021/7          1040/10
                                                                                 1068
    Case 1:19-cr-00018-ABJ   steal [1]  1021/16           1011/3  1014/17
                              Document 304 Filed 02/14/20 Page 63 of 65   1016/24
S                            stenographic [1] 1056/4      1017/1 1017/3 1017/6
shows [3] 1027/22 1029/13    steps [1] 1052/13            1017/15 1019/10 1019/11
 1032/16                     stick [1] 1053/19            1020/20 1021/5 1021/6
shy [1] 1020/4               still [4] 1027/22 1034/15 1022/18 1023/7 1023/8
SIMCHA [1] 1006/15            1037/16 1052/12             1024/1 1024/7 1025/22
simply [1] 1015/11           STONE [49] 1006/7 1012/20 1026/6 1044/24 1046/3
since [1] 1053/11             1012/25 1013/21 1013/23    talks [3] 1022/9 1024/1
single [4] 1016/3 1016/5      1014/6 1015/14 1016/1       1031/21
 1018/23 1046/2               1016/4 1016/8 1022/17      tampering [1] 1025/1
sit [2] 1049/10 1050/1        1022/22 1024/6 1025/17     TARA [1] 1007/2
sitting [1] 1046/12           1026/7 1026/16 1026/25     tell [9] 1009/12 1017/17
SMITH [1] 1007/7              1027/3 1027/6 1027/10       1017/18 1019/21 1019/21
so [61]                       1027/11 1027/18 1028/5      1020/5 1020/11 1024/21
some [11] 1009/6 1011/20      1028/9 1029/17 1029/23      1037/23
 1019/5 1020/21 1037/10       1030/8 1030/23 1031/3      telling [9] 1015/11
 1037/20 1040/16 1044/25      1031/5 1032/9 1032/24       1015/16 1020/16 1028/5
 1046/13 1046/21 1049/6       1033/14 1033/18 1033/21     1028/9 1033/22 1046/13
somebody [1] 1027/4           1033/21 1033/24 1034/9      1054/10 1054/24
somebody's [1] 1021/18        1034/13 1034/14 1035/2     tells [1] 1018/25
someone [8] 1010/14           1035/17 1037/6 1046/4      ten [1] 1054/2
 1019/11 1022/14 1023/5       1050/21 1051/20 1051/25    tend [1] 1031/7
 1023/5 1023/8 1023/9         1052/4 1054/10             term [10] 1025/23 1026/1
 1035/3                      Stone's [6] 1022/9 1029/2 1026/1 1026/7 1026/23
something [5] 1034/15         1029/12 1032/3 1032/17      1026/25 1027/1 1027/10
 1044/1 1044/20 1045/10       1034/5                      1027/12 1027/14
 1046/13                     story [1] 1022/11           terms [1] 1029/16
sometime [1] 1053/25         StrategySmith [1] 1007/7 testified [16] 1016/1
sometimes [1] 1026/8         strategysmith.com [1]        1028/8 1028/10 1032/9
soon [1] 1009/13              1007/10                     1032/24 1033/4 1033/6
sooner [1] 1011/22           Street [1] 1006/17           1033/15 1033/20 1034/22
sort [1] 1045/16             stuff [1] 1028/24            1035/9 1035/11 1035/17
source [3] 1027/19           Subcommittee [1] 1051/20     1044/11 1047/11 1047/17
 1030/18 1034/11             subject [4] 1030/20         testifies [1] 1051/21
speak [1] 1046/20             1031/21 1032/4 1032/17     testify [12] 1013/12
speaks [1] 1046/24           subjects [1] 1034/25         1013/13 1013/14 1047/12
special [2] 1053/22          submitted [1] 1052/12        1048/20 1048/20 1054/11
 1053/23                     submitting [2] 1025/1        1054/12 1054/15 1054/17
specific [2] 1029/16          1025/4                      1054/19 1054/22
 1049/5                      subpoenaed [1] 1046/17      testimony [20] 1012/5
specifically [2] 1015/24     subsequent [2] 1026/10       1012/8 1016/12 1020/3
 1025/6                       1026/16                     1022/8 1028/4 1030/15
speech [1] 1026/4            suggest [1] 1018/6           1031/11 1031/21 1033/4
Spoke [2] 1034/15 1034/17    Suite [4] 1006/22 1007/4     1043/18 1044/4 1045/15
squarely [1] 1022/19          1007/8 1007/12              1046/14 1047/3 1047/6
stage [1] 1026/20            summer [1] 1032/16           1047/7 1047/15 1053/12
stand [6] 1011/11 1050/2     support [3] 1009/3           1054/19
 1050/6 1050/9 1050/9         1024/22 1035/15            texts [1] 1011/2
 1054/6                      supporter [1] 1034/22       than [5] 1009/22 1010/13
standing [1] 1034/1          supposed [2] 1033/16         1011/22 1012/12 1054/1
start [4] 1036/21 1037/2      1040/4                     thank [8] 1025/9 1025/10
 1050/1 1053/6               sure [7] 1010/4 1020/1       1025/12 1036/14 1037/2
starting [1] 1012/1           1023/11 1035/14 1045/21     1049/23 1052/7 1055/8
State [3] 1021/8 1022/1       1049/11 1052/24            that [270]
 1030/5                      survives [1] 1029/10        that that [1] 1030/4
stated [2] 1024/24 1056/6                                that whether [1] 1017/8
statement [12] 1012/5        T                           that's [18] 1010/19
 1012/6 1012/23 1014/8       TABLE [1] 1008/1             1012/2 1014/9 1014/11
 1014/25 1018/24 1020/18     take [6] 1011/20 1020/22     1015/4 1015/8 1022/3
 1022/9 1024/14 1029/24       1037/16 1050/14 1052/13     1023/25 1026/13 1027/4
 1030/12 1030/19              1054/2                      1029/9 1029/13 1030/7
statements [13] 1013/24      taken [4] 1023/6 1028/12     1033/3 1036/9 1037/1
 1014/7 1020/23 1024/20       1056/5 1056/9               1046/1 1052/11
 1028/14 1028/16 1032/17     takes [1] 1010/3            their [10] 1011/7 1011/8
 1032/22 1043/24 1044/2      taking [1] 1054/6            1021/18 1023/3 1023/22
 1044/18 1045/14 1047/19     talk [4] 1009/22 1019/17     1024/2 1028/23 1029/15
STATES [6] 1006/1 1006/3      1020/9 1053/19              1032/11 1052/18
 1006/11 1007/16 1037/6      talked [5] 1018/11          them [20] 1010/9 1010/15
 1056/4                       1020/15 1020/16 1022/15     1010/18 1010/22 1010/24
statutory [1] 1012/10         1030/13                     1011/1 1011/7 1011/7
stays [1] 1010/11            talking [22] 1010/11         1020/9 1020/11 1020/14
                                                                                1069
    Case 1:19-cr-00018-ABJ   this is  [1] 1016/5         turn [1]  1025/19
                              Document 304 Filed 02/14/20 Page 64 of 65
T                            those [10] 1016/8 1022/23 turned [1] 1023/21
them... [9] 1020/24           1024/9 1026/24 1027/17     turns [2] 1016/16 1027/6
 1025/19 1028/5 1028/9        1029/14 1032/10 1032/13    two [15] 1010/16 1012/24
 1037/20 1037/21 1040/10      1033/7 1052/24              1012/24 1013/1 1013/10
 1045/25 1051/11             though [1] 1032/22           1014/2 1017/25 1017/25
then [35] 1009/8 1009/10     thought [3] 1031/14          1018/25 1024/15 1025/14
 1009/14 1010/19 1011/14      1031/15 1045/8              1027/24 1029/1 1033/13
 1011/15 1011/16 1012/11     three [1] 1048/19            1049/2
 1012/12 1013/4 1014/9       through [11] 1010/22        type [1] 1046/21
 1014/12 1014/18 1016/25      1013/19 1013/19 1014/13    typical [1] 1043/23
 1017/5 1017/13 1019/24       1016/12 1016/22 1019/20
 1020/11 1020/13 1020/17      1030/19 1046/9 1049/2      U
 1020/20 1022/24 1026/5       1051/3                     U.S [1] 1006/16
 1027/5 1027/6 1027/24       throughout [1] 1028/23      U.S.C [2] 1012/7 1012/8
 1029/9 1034/17 1036/20      tied [2] 1019/4 1019/6      Ukrainian [1] 1023/5
 1045/15 1046/8 1046/20      time [23] 1006/7 1009/19 ultimately [1] 1031/8
 1047/15 1048/2 1049/14       1009/21 1010/1 1010/10     unanimity [1] 1053/23
Theodore [1] 1013/3           1010/15 1011/20 1011/25    understand [16] 1016/15
theory [2] 1012/23            1013/7 1014/16 1014/22      1019/2 1020/1 1022/7
 1012/24                      1016/20 1017/14 1034/14     1024/4 1028/25 1029/1
there [20] 1012/24            1036/18 1036/21 1037/17     1030/24 1032/22 1037/18
 1012/24 1013/25 1014/1       1046/20 1047/11 1051/7      1043/22 1044/24 1046/14
 1017/25 1020/11 1020/20      1051/13 1053/5 1056/5       1052/17 1054/11 1054/14
 1020/22 1021/1 1024/7       times [2] 1018/11 1019/16 understanding [2] 1026/24
 1024/14 1024/15 1024/20     timing [1] 1031/13           1031/25
 1025/5 1025/15 1028/15      title [1] 1034/21           understood [3] 1027/15
 1035/5 1036/12 1051/14      today [5] 1028/4 1031/21     1028/8 1030/10
 1055/6                       1044/10 1046/12 1054/5     UNITED [6] 1006/1 1006/3
there's [13] 1010/6          together [2] 1012/13         1006/11 1007/16 1037/6
 1011/23 1012/11 1013/23      1036/1                      1056/4
 1016/15 1024/25 1029/10     told [8] 1010/9 1017/20     unless [3] 1028/18
 1033/4 1034/18 1046/12       1019/6 1019/7 1019/19       1046/21 1053/6
 1047/22 1052/12 1053/21      1019/25 1020/17 1024/14    unproven [2] 1030/3
thereafter [1] 1016/19       tomorrow [10] 1009/15        1030/4
therefore [2] 1032/5          1052/19 1052/22 1053/2     until [1] 1031/12
 1053/2                       1053/8 1053/18 1053/25     up [5] 1009/20 1011/11
these [17] 1016/21 1018/9     1054/1 1054/5 1055/10       1015/6 1021/21 1037/16
 1019/9 1019/12 1021/5       too [1] 1047/13             upcoming [1] 1047/3
 1021/6 1022/17 1023/1       took [1] 1023/6             upload [1] 1049/11
 1024/8 1027/20 1030/2       topics [2] 1032/14 1033/7 us [6] 1011/25 1019/6
 1030/9 1030/9 1045/22       total [1] 1010/12            1019/7 1019/25 1020/5
 1047/11 1049/9 1051/9       touch [1] 1031/7             1052/1
they [56]                    transcript [16] 1006/10     usdoj.gov [4] 1006/18
they'd [1] 1027/5             1011/14 1014/5 1016/18      1006/19 1006/19 1006/20
they're [5] 1017/15           1018/1 1018/4 1025/23      use [6] 1010/4 1010/15
 1023/13 1034/18 1045/13      1026/3 1026/13 1026/19      1011/7 1017/14 1018/10
 1052/18                      1026/23 1027/15 1029/11     1025/23
they've [2] 1032/20           1029/13 1036/8 1056/3      used [9] 1014/15 1026/2
 1032/20                     transcripts [1] 1036/23      1029/15 1043/24 1043/25
things [5] 1010/18 1011/4    transfer [2] 1024/4          1044/19 1046/8 1047/18
 1014/17 1028/9 1047/10       1030/6                      1054/15
think [43] 1009/22 1010/7    translated [1] 1024/11      uses [1] 1026/7
 1011/20 1011/23 1012/4      translation [1] 1024/11     using [4] 1026/23 1027/10
 1012/6 1013/21 1013/22      trial [7] 1006/5 1006/10     1027/12 1027/14
 1014/9 1015/7 1015/23        1022/2 1037/19 1045/18
 1016/17 1019/4 1019/16       1053/11 1054/12
                                                         V
 1025/21 1027/4 1028/13      trier [2] 1034/6 1035/2     variables [1] 1019/2
 1029/9 1031/11 1032/19      true [6] 1017/22 1018/21 verdict [3] 1012/4 1036/3
 1032/20 1032/20 1033/3       1036/10 1036/10 1046/1      1051/12
 1034/2 1034/6 1035/1         1056/2                     version [1] 1040/8
 1035/16 1036/1 1036/2       Trump [5] 1033/2 1033/12 very [8] 1029/23 1044/3
 1036/7 1036/7 1044/15        1035/4 1035/20 1035/24      1045/2 1047/21 1047/21
 1044/17 1044/21 1045/6      trust [1] 1010/8             1049/5 1049/13 1050/10
 1047/1 1047/1 1047/10       truth [3] 1015/11 1024/9 view [1] 1032/23
 1047/10 1047/14 1047/21      1032/11                    viewed [1] 1027/21
 1050/8 1055/7               truthful [2] 1017/10        viewing [2] 1026/18
thinks [2] 1033/25            1018/9                      1034/7
 1033/25                     truthfully [1] 1031/16      violation [1] 1012/9
Third [1] 1007/3             try [2] 1022/11 1022/13     voluntarily [1] 1046/18
this [69]                    trying [1] 1020/8           voluntary [1] 1055/3
                                                                                1070
    Case 1:19-cr-00018-ABJ    1036/2  1037/16 1044/17    won't [2]  1044/19
                              Document 304 Filed 02/14/20 Page 65 of 65     1054/1
W                             1045/7 1047/17 1049/17     word [5] 1013/8 1014/9
walked [1] 1032/10            1050/2                      1014/15 1017/14 1027/23
walks [1] 1031/20            where [10] 1014/6 1014/7 words [2] 1016/8 1029/14
want [20] 1009/6 1010/2       1015/12 1016/15 1021/2     worked [1] 1009/25
 1010/19 1011/7 1011/8        1028/6 1034/8 1034/13      worth [1] 1036/23
 1012/3 1019/21 1020/23       1036/9 1051/20             would [37] 1009/14
 1023/20 1024/21 1025/3      whether [19] 1011/5          1009/21 1010/3 1010/4
 1025/6 1035/14 1036/12       1014/23 1014/24 1015/14     1010/7 1010/16 1011/13
 1044/8 1044/14 1045/9        1017/8 1017/9 1018/13       1011/15 1012/9 1013/25
 1050/9 1053/21 1053/23       1021/7 1022/12 1022/13      1016/12 1019/15 1023/15
wanted [3] 1022/13            1023/4 1023/9 1023/12       1025/11 1025/19 1027/2
 1030/21 1054/4               1023/23 1025/7 1027/10      1027/16 1028/13 1028/19
wants [1] 1010/21             1035/18 1052/15 1053/22     1030/10 1031/7 1032/17
was [115]                    which [14] 1013/15           1033/8 1033/13 1034/12
Washington [3] 1006/6         1016/11 1018/4 1022/12      1034/23 1034/24 1035/16
 1006/17 1007/18              1028/14 1030/14 1031/10     1045/6 1045/8 1045/9
wasn't [10] 1014/10           1031/13 1032/7 1033/9       1045/17 1046/16 1046/20
 1018/13 1020/11 1020/21      1035/2 1037/23 1049/14      1046/21 1051/25 1054/18
 1023/21 1028/11 1031/16      1056/8                     wouldn't [4] 1012/8
 1045/21 1045/25 1046/1      while [1] 1034/20            1020/11 1031/15 1047/12
way [5] 1011/8 1015/10       who [23] 1013/10 1013/12 writes [1] 1034/14
 1018/11 1018/12 1054/15      1013/13 1013/13 1014/14    writing [6] 1017/6 1017/9
we [53]                       1014/23 1015/5 1015/19      1017/21 1018/18 1019/25
we'd [1] 1012/21              1016/4 1016/23 1016/24      1020/14
we'll [7] 1009/10 1010/12     1018/16 1019/20 1019/23    written [4] 1027/5 1027/7
 1010/19 1037/1 1037/1        1020/8 1020/8 1022/13       1029/6 1043/15
 1047/25 1053/7               1022/18 1026/6 1026/7      wrong [1] 1015/14
we're [10] 1010/11 1011/3     1027/3 1033/22 1035/24     wrote [1] 1019/23
 1011/20 1011/22 1022/20     whole [4] 1013/22 1021/22
 1024/17 1025/22 1043/21      1027/7 1027/25             Y
 1051/22 1053/6              whom [3] 1014/14 1014/20 yes [82]
we've [1] 1009/25             1018/13                    yet [3] 1011/1 1036/16
week [2] 1028/5 1034/2       whose [1] 1020/16            1052/12
well [27] 1010/18 1016/7     why [17] 1014/25 1017/10 you [169]
 1017/5 1019/10 1019/19       1017/21 1018/19 1020/5     you'll [3] 1011/14
 1019/24 1020/7 1020/13       1022/19 1023/2 1023/3       1011/15 1011/16
 1020/14 1021/11 1021/23      1023/8 1023/12 1023/22     you're [17] 1009/13
 1022/24 1027/4 1027/5        1024/15 1029/25 1030/10     1010/24 1011/11 1011/13
 1028/23 1029/2 1030/10       1031/5 1032/16 1043/14      1012/5 1018/14 1021/15
 1031/5 1035/6 1044/8        WikiLeaks [43] 1012/25       1022/4 1035/15 1037/20
 1044/21 1046/2 1046/20       1013/4 1014/1 1014/8        1040/17 1044/24 1044/25
 1047/9 1047/11 1050/10       1014/22 1019/12 1019/17     1052/20 1052/22 1053/4
 1052/8                       1021/25 1022/4 1022/5       1054/21
were [38] 1012/24 1014/1      1022/10 1022/13 1022/19    you've [6] 1010/25
 1014/13 1014/14 1016/2       1023/2 1023/7 1023/7        1020/23 1036/5 1052/10
 1016/22 1016/24 1017/1       1023/8 1024/1 1024/1        1053/10 1053/15
 1017/5 1017/25 1018/13       1024/5 1024/7 1024/7       your [45] 1010/8 1010/12
 1019/19 1020/8 1020/8        1025/17 1027/19 1028/7      1010/12 1010/13 1013/16
 1020/8 1022/17 1022/18       1028/7 1029/18 1029/21      1015/5 1017/16 1018/3
 1023/17 1023/25 1025/18      1029/23 1030/1 1030/6       1018/14 1018/15 1018/16
 1026/6 1027/3 1027/20        1030/10 1030/18 1031/8      1018/16 1019/14 1020/22
 1028/10 1028/17 1029/14      1031/13 1031/22 1032/12     1020/24 1022/23 1024/25
 1029/18 1029/25 1030/20      1032/15 1032/17 1033/5      1025/12 1027/6 1032/22
 1031/8 1032/11 1032/11       1033/16 1033/23 1034/19     1036/2 1036/14 1036/22
 1035/24 1037/11 1037/20     WikiLeaks' [1] 1034/11       1037/5 1037/22 1047/8
 1045/14 1046/17 1054/25     will [19] 1009/8 1011/24     1051/12 1052/7 1052/9
weren't [3] 1017/12           1019/1 1034/19 1036/20      1052/21 1053/1 1053/14
 1022/11 1023/4               1036/21 1040/12 1044/19     1054/4 1054/7 1054/10
what [63]                     1049/14 1049/17 1051/4      1054/13 1054/16 1054/19
What's [2] 1023/11 1045/5     1051/10 1051/11 1051/12     1054/19 1054/21 1054/23
whatever [3] 1009/9           1052/14 1053/4 1053/16      1054/25 1055/2 1055/5
 1010/3 1019/22               1053/18 1053/24             1055/8
when [30] 1010/8 1014/13     wish [1] 1051/14            yourselves [1] 1053/12
 1014/15 1014/19 1015/1      within [2] 1010/11
 1015/16 1015/19 1016/17      1022/20
                                                         Z
 1016/19 1017/3 1017/19      without [4] 1044/8          ZELINSKY [2] 1006/15
 1019/19 1022/18 1023/10      1047/12 1054/9 1054/24      1024/13
 1025/6 1025/22 1026/18      witness [4] 1010/22         zero [1] 1024/15
 1026/22 1029/5 1029/12       1011/12 1025/1 1044/17
 1032/10 1033/17 1035/11     witness's [1] 1016/12
